****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                      IN RE OMAR I. ET AL.*
                            (AC 43251)
                        Lavine, Keller and Bishop, Js.

                                   Syllabus

The respondent father appealed to this court from the judgments of the
    trial court terminating his parental rights as to the petitioners, his three
    minor biological children, and denying his motion to revoke their com-
    mitment to the custody and care of the Commissioner of Children and
    Families. The father claimed, inter alia, that the trial court erred in
    concluding that the children had proved, by clear and convincing evi-
    dence, that he failed to achieve a sufficient degree of personal rehabilita-
    tion, as required by statute (§ 17a-112 (j) (3) (B) (i)), that would encour-
    age the belief that, within a reasonable time, he could assume a
    responsible position in their lives. Court-appointed attorneys for the
    children had filed petitions to terminate the parental rights of the father
    and the children’s biological mother after the children had been adjudi-
    cated neglected in a prior proceeding and committed to the custody of
    the commissioner. The trial court, which also terminated the mother’s
    parental rights, found that the children had proved, by clear and convinc-
    ing evidence, that the Department of Children and Families had made
    reasonable efforts to reunify them with the father but that he had
    attempted to manipulate and control some of the service providers
    offered to him by the department, and engaged in coercive and control-
    ling behavior that led to the failure of the parenting services that had
    been provided to the parents. The court also found that the parents
    could not adequately meet the children’s developmental, emotional and
    medical needs, that the parents had not acquired the ability to care for
    the children, had failed to meet some of their basic needs and failed to
    ensure their school attendance. The court further found that there was
    a pattern of intimate personal violence between the parents in the pres-
    ence of the children and that, in the four years since the children had
    been removed from the family home and later placed in foster care, the
    father consistently maintained that he had done nothing wrong and
    failed to gain insight into his controlling behavior and how it impacted
    the children. Held:
1. The respondent father could not prevail on his unpreserved claim that
    judicial bias deprived him of a fair trial, as he failed to demonstrate the
    existence of plain error: the father’s disagreements as to several of the
    court’s adverse rulings and factual findings were not a proper basis for
    a claim of judicial bias and did not constitute evidence of judicial bias,
    as those rulings and findings were plainly based on facts in evidence
    and were relevant to the issues before the court, the father’s complaint
    that the court relitigated the prior finding of neglect erroneously con-
    flated that finding with the court’s assessment of evidence in the neglect
    proceeding, the court having been unable to relitigate the finding of
    neglect, and the father did not cite any authority that supported his
    belief that the court in a subsequent termination of parental rights
    trial may not independently assess evidence from the prior neglect
    proceeding in evaluating whether rehabilitation, which is factually and
    legally distinct from neglect, had occurred, and, even if the court had
    confined its analysis to his conduct beginning at the time of the children’s
    commitment to the commissioner, the father could not demonstrate
    that there would have been a different outcome in the termination of
    parental rights proceeding; moreover, there was no basis in the record
    to support the father’s argument that the court precluded him from
    calling several witnesses to testify, as he did not cite to any instance
    in which the persons he identified in his brief were precluded from
    testifying, those persons either testified or their opinion was before the
    court, which considered their testimony in its evaluation of the evidence,
    and the father failed to show that the court’s weighing of the evidence
    in the manner that it did reflected judicial bias, as the court’s written
    decision explained its factual findings and why it discounted the weight
    of certain evidence and afforded greater weight to other testimony
    and evidence.
2. The respondent father could not prevail on his claim that the trial court
    improperly found that there was clear and convincing evidence that he
    failed to rehabilitate himself, which was based on his assertion that
    the court misconstrued the proper legal standard and the principle of
    ‘‘coercive control’’: the court’s finding that he failed to achieve sufficient
    rehabilitation was supported by the evidence and the reasonable infer-
    ences that could be drawn therefrom, which included the court’s obser-
    vation that he had not recognized his role in the children’s removal from
    the home, he continued his pattern of exerting control concerning the
    mother and undermining efforts to reunify her and the children while
    failing to recognize how those failures impacted the children, and he
    had not gained the ability to set aside his personal interests and demon-
    strate an ability to provide a safe, nurturing and stable home environment
    for the children; moreover, contrary to the father’s assertion that the
    court failed to limit its inquiry to whether he satisfied the specific steps
    that he was issued, pursuant to § 17a-112 (j) (3) (B), to facilitate his
    reunification with the children, a determination with respect to rehabili-
    tation is not solely dependent on compliance with the specific steps
    but with whether the facts that led to the initial commitment of the
    children to the commissioner have been corrected, his claim that the
    court improperly considered his conduct from the time the children
    were removed from the family home instead of from the time they
    were committed to the commissioner’s custody two years later was not
    logically sound and lacked legal support, as he was on notice of the
    issues that led to the children’s removal and could have taken steps
    to address the issues, and he could not demonstrate that the court
    misconstrued the meaning of coercive control, which he based on his
    claim that, after he was issued the specific steps, there was no evidence
    that he intimidated, threatened or induced fear in the mother, as coercive
    control is a factual description of conduct and not a term of art for
    which a legal definition exists.
3. This court found unpersuasive the respondent father’s claim that the trial
    court improperly determined that the termination of his parental rights
    was in the children’s best interests, which was based on his assertion
    that the court disregarded the children’s Muslim religious affiliation: the
    father’s assertion that the court deemed the children’s religious affilia-
    tion insignificant was belied by the court’s written decision, in which
    the court observed that, although the father identified as a Muslim, the
    length of his visits with the children had been extended to permit him
    to engage in religious instruction with them and the department had
    transported the children, at his request, to a mosque for religious instruc-
    tion, he had not made any significant efforts to foster religious beliefs
    in the children or engaged in prayer with them, and the children, who
    had expressed anxiety about their religious identities, had not attended
    religious services prior to their removal from the family home; moreover,
    the court properly considered the religious beliefs of the children, if
    any, and those of the mother, who, although she had been a practicing
    Muslim, had expressed her desire to introduce the children to other
    religious practices, and the father’s assertion that the trial court’s best
    interests finding should be overturned, which was based on his claim
    that the children had been placed with foster parents who did not
    foster the Muslim faith and had introduced them to religious beliefs
    that differed from his Muslim beliefs, reflected a misunderstanding of
    the court’s inquiry in the dispositional phase of a termination of parental
    rights proceeding, and, even if there were a legal requirement that the
    children be placed in a setting that would nurture their religious faith
    or that of the father, he failed to demonstrate how the failure to comply
    with such a requirement was a basis on which to challenge the court’s
    determination that the children’s best interests were served by terminat-
    ing his parental rights.
4. The respondent father’s claim that the trial court improperly found that
    the department made reasonable efforts to reunify him with the children
    was unavailing: contrary to the father’s assertions that the department
    unreasonably prolonged the children’s stay in foster care for more than
    four years and failed to achieve permanency for them, the department
    took steps to ensure that they achieved a sense of permanency in that,
    since the time of their removal from the family home, they resided with
    one another and were cared for by their foster parents, with whom they
    bonded and who provided a living environment that met their physical
    and emotional needs, and, in light of the difficulties the father posed
    in participating in the services the department offered him and his failure
    to provide adequate supervision during visitation with the children, it
    was disingenuous for him to blame the department for the fact that the
    children were in foster care for a lengthy period of time; moreover, the
    department’s placement of the children with a foster family that was
    not of the Muslim faith did not undermine the court’s reasonable efforts
    finding, as the father was afforded ample opportunity to engage the
    children in matters of faith, which he failed to do, and a rational interpre-
    tation of the applicable statute (§ 17a-96) did not require the department
    to place the children with foster parents who would foster the Muslim
    faith in them.
5. This court declined to review the respondent father’s unpreserved claim
    that the department was estopped from supporting the children’s peti-
    tions to terminate his parental rights; although the department initially
    recommended that reunification efforts continue but thereafter changed
    its position by the time of trial and adopted the children’s petitions for
    termination of the father’s parental rights, there was no trial court ruling
    on this issue to review, the father did not provide this court with any
    legal basis on which to review his claim and, as a result of his failure
    to raise the issue at trial, there was no evidence to review with respect
    to why the department changed its position or whether the father
    changed his conduct in reliance on the department’s change of position.
6. The respondent father’s claim that the trial court improperly denied his
    motion to revoke the commitment of the children to the care and custody
    of the commissioner was unavailing; the father’s assertion that the cause
    underlying the children’s commitment, parental conflict, no longer
    existed was contrary to the court’s findings, which were supported by
    the evidence and the rational inferences to be drawn from them.
          Argued January 16—officially released May 27, 2020**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ three minor children
neglected, brought to the Superior Court in the judicial
district of New Britain and tried to the court, Lobo, J.;
judgments adjudicating the minor children neglected
and committing them to the custody of the Commis-
sioner of Children and Families; thereafter, petitions
by the three minor children to terminate the respondent
parents’ parental rights, brought to the Superior Court
in the judicial district of Middlesex, Child Protection
Session, and tried to the court, Burgdorff, J.; subse-
quently, the court, Burgdorff, J., denied the respon-
dents’ motions to revoke the court’s order committing
the minor children to the custody of the Commissioner
of Children and Families and rendered judgments termi-
nating the respondents’ parental rights, from which the
respondent father appealed to this court. Affirmed.
  Ammar A. I., self-represented, the appellant (respon-
dent father).
  Brian T. Walsh, assigned counsel, with whom, on
the brief, were Robert W. Lewonka, assigned counsel,
and Katarzyna Maluszewski, assigned counsel, for the
appellees (petitioners).
   Carolyn A. Signorelli, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Benjamin Zivyon and Jane Rosenberg,
assistant attorneys general, for the appellee (Commis-
sioner of Children and Families).
                         Opinion

   KELLER, J. The self-represented respondent father,
Ammar A. I.1 appeals from the judgments of the trial
court terminating his parental rights pursuant to Gen-
eral Statutes § 17a-112 (j) (3) (B) (i) as to three of
his biological minor children, the petitioners, Omar,
Safiyah, and Muneer (children), and denying his motion
to revoke the court’s order committing the children to
the care, custody, and guardianship of the Commis-
sioner of Children and Families (commissioner). The
respondent claims that (1) judicial bias deprived him
of a fair trial, (2) the court improperly found that he
failed to achieve such a degree of personal rehabilita-
tion as would encourage the belief that, within a reason-
able period of time, considering the ages and needs of
the children, he could assume a responsible position
in the children’s lives, (3) the court improperly found
that the termination of his parental rights was in the
children’s best interests, (4) the court improperly found
that the Department of Children and Families (depart-
ment) made reasonable efforts to reunify him with his
children, (5) the department was estopped from sup-
porting the petitions brought by the children to termi-
nate his parental rights, and (6) the court improperly
denied his motion to revoke the court’s order that com-
mitted the children to the care and custody of the com-
missioner.2 We affirm the judgments of the trial court.
   The following facts and procedural history are not
in dispute. The respondent is the biological father of
the three children at issue in this appeal. The respon-
dent and the children’s biological mother married in
May, 2005, and separated in 2015. The respondent is
also the biological father of three sons who were born
prior to the respondent’s relationship with and marriage
to the mother. On December 18, 2017, Omar, Safiyah,
and Muneer were adjudicated neglected by the court,
Lobo, J., and committed to the care and custody of
the commissioner. The court, Lobo, J., ordered specific
steps, pursuant to § 17a-112 (j) (3) (B), for the respon-
dent and the mother to take to facilitate the return of
the children to them.3 Thereafter, the department made
efforts to reunify the children with the respondent and
the mother.
   In November, 2018, attorneys representing the chil-
dren4 filed petitions to terminate the parental rights of
the respondent and the mother pursuant to § 17a-112
(j) (3) (B) (i)5 on the grounds that the children had
been adjudicated neglected in a prior proceeding and
that the respondent and the mother, who had been
provided specific steps to facilitate reunification, had
failed to achieve such a degree of personal rehabilita-
tion as would encourage the belief that, within a reason-
able time, considering the ages and needs of the chil-
dren, they could assume a responsible position in the
lives of the children. The court, Burgdorff, J., conducted
a trial on the petitions over the course of fifteen days
between January and April, 2019. Although the commis-
sioner did not initially support the position of the chil-
dren, she did so by the time of trial. On July 26, 2019,
the court issued a thorough memorandum of decision
in which it terminated the parental rights of the respon-
dent and the mother and denied the parents’ motions
to revoke the order committing the children to the care
and custody of the commissioner.6 This appeal by the
respondent followed.7
                            I
  TRIAL COURT’S MEMORANDUM OF DECISION8
                            A
             Relevant Procedural History
   In its well reasoned and thorough memorandum of
decision, the court set forth the following procedural
history: ‘‘This family first became involved with [the
department] in 2011 due to issues of physical and emo-
tional neglect. A report was made to [the department]
concerning [the] mother’s concerns that Safiyah had a
rash in her vaginal area, which [the] mother felt was
related to [the respondent’s] older son, Oais, having
[had] inappropriate sexual contact with her, as
observed by [the] mother. No trauma was noted by
Safiyah’s physician, and the allegation was unsubstanti-
ated. On February 11, 2012, [the department] received
an anonymous report from [the respondent’s] oldest
child, Adnan, that [the] mother was suffering from
schizophrenia and that she had accused him of making
sexual advances against her. . . . The allegations were
unsubstantiated. On April 12, 2012, [the department]
received a referral from St. Vincent’s Behavioral Health
reporting that Adnan had been admitted to the hospital
on March 30, 2012. Adnan was diagnosed with mood
disorder, anxiety, post-traumatic stress disorder and
polysubstance abuse. Adnan admitted to a suicide
attempt when jumping out of a car [the respondent]
was operating en route to the police station to report
Adnan’s stealing. . . . [The respondent] and [the]
mother refused to take him home from the hospital.
The allegations of physical neglect were substantiated,
and Adnan was adjudicated neglected and removed
from [the respondent’s] care on April 20, 2012. He was
committed to [the department] until his eighteenth
birthday. On April 9, 2015, [the] mother contacted the
Plymouth Police Department to report her concern that
[the respondent] had allowed Oais in the family home
and reported that he had a history of sexually inappro-
priate behavior with Safiyah, and that [the respondent]
had directed [the] mother to lie to [the department]
about what she had witnessed. On May 16, 2015, [the
respondent] reported to [the department] that [the]
mother was diagnosed with mental health issues,
including manic depression and anxiety, and was pre-
scribed with many medications that she left around the
house, which [the] mother denied. The allegations by
[the respondent] were unsubstantiated.
   ‘‘After [the] mother and [the respondent] separated
in May, 2015, [the respondent] moved out the family
home. On July 29, 2015, [the respondent] filed [a motion
for] an emergency ex parte order of temporary custody
along with a sworn affidavit with the Superior Court
for family matters in New Britain . . . . [The respon-
dent] reported [that] he filed the motion for [an] ex
parte order of custody with the expectation that he
would be awarded immediate custody of the children.
The court, Abery-Wetstone, J., issued a bench order of
temporary custody removing the children from [their]
parents’ care, and vested their care and custody with
[the commissioner] based on the allegations contained
in [the respondent’s] affidavit. The [order of temporary
custody] was sustained on August 7, 2015, [by the court,
Frazzini, J.].
   ‘‘Thereafter, on the evening of July 29, 2015, and after
the issuance of the [order of temporary custody], the
Plymouth Police Department contacted the [depart-
ment’s] Careline to report that [the] mother [had]
reported that [the respondent had] texted her, stating
that he was outside of the home and demanded to be
let in; that [the respondent] had previously texted [the]
mother threatening messages stating that he had hidden
in the garage on a prior occasion to watch for [the]
mother’s boyfriend, and that, if he found an intruder in
his home, he had the right under the law to kill any
home invader who enters the home. [The] [m]other
reported that she texted [the respondent] to tell him
[that] he did not have permission to enter the home
and to leave. [The respondent] then entered the home
against her wishes. [The] [m]other reported that, upon
hearing [the respondent] in the home, she locked the
children in the bathroom and she locked herself in a
bedroom; that [the respondent] forced himself into the
bedroom; that [the] mother was struck by [the respon-
dent] on the arm and was struck in the head with a
glass bottle resulting in a cut to her head. When the
police arrived at the home, they observed [the] mother
bleeding, with a cut approximately one inch [in length]
over her right eye. [The respondent] admitted to going
in the locked family home and entering the home with
the garage door opener against [the] mother’s wishes
and that he refused to leave when [the] mother
requested him to do so. [The] mother reported that the
children did not witness the violence. However, the
children reported to the police [that] they heard [the]
mother and [the respondent] arguing, witnessed [the]
mother bleeding after the assault, and saw her being
transported from the home by ambulance. [The]
[m]other reported to the police that ‘she has been sub-
jected to physical and mental abuse from [the respon-
dent] throughout the course of the marriage.’ [The
respondent] denied assaulting [the] mother and stated
that she self-inflicted her injuries. [The respondent] was
arrested on July 30, 2015, and charged with [assault in
the second degree, reckless endangerment in the sec-
ond degree, disorderly conduct, burglary in the third
degree, and three counts of risk of injury to a child].
The investigating detective testified during the neglect
trial that [the] mother’s financial situation would be
potentially compromised if [the respondent] was
charged. [The] [m]other chose not to cooperate with
the police. The charges against [the respondent] were
subsequently dismissed.
   ‘‘[The respondent] later contacted the Plymouth
Police Department on at least three occasions
requesting that [the] mother be charged [with] filing a
false report and three counts of risk of injury [to a
child] regarding the July 29, 2015 domestic violence
incident. The investigating detective found no probable
cause for either charge after reviewing forty thousand
texts from [the] mother’s and [the respondent’s] cell
phones, which were given to the detective by [the
respondent].
   ‘‘[The] [m]other also had a protective order on behalf
of herself and the children against [the respondent]
as the result of the domestic violence incident. The
protective order was subsequently modified to allow
[the respondent] supervised visitation and ended in
October, 2015. The three children were removed from
the home on July 29, 2015, and have been in their current
foster home since July 31, 2015. . . . [N]eglect peti-
tions were subsequently filed on August 7, 2015, by [the
commissioner], alleging that the children were being
permitted to live under condition[s], circumstances or
associations injurious to their well-being, due to their
exposure to domestic violence between the parents,
and educational neglect. [The department] reported
that during the 2014–2015 school year, Omar was absent
twenty-one days and tardy eighteen times, Safiyah was
absent eighteen times and tardy twenty-three times, and
Muneer was absent forty times and tardy nine times.
Further, all three children had bed-wetting issues when
placed in their current foster home. All three were wear-
ing diapers and did not know basic hygiene. All three
children required a high level of supervision and had
special needs. All three children also exhibited inappro-
priate sexual behavior in the foster home. After a mis-
trial, the children were adjudicated neglected by the
court (Lobo, J.) in a bench decision of December 18,
2017, and committed to the care and custody of the
[commissioner]. [The commissioner] filed permanency
plans seeking reunification of the children with place-
ment with [the] mother under a period of protective
supervision. In November, 2018, the minor children
. . . filed petitions for termination of [the] mother’s
and [the respondent’s] parental rights. [The] petitions
were subsequently adopted and supported by [the com-
missioner] at the time of trial.’’
                            B
                         Mother
  The court made findings with respect to [the] mother,
which we set forth in large part because they are integral
to an understanding of the court’s findings with respect
to the respondent and the living conditions to which
the children were exposed while in the care of their
biological parents.
   ‘‘[The] [m]other reported that she was eighteen years
old when she met [the respondent] on a computer web-
site when researching Islamic culture due to her interest
in converting to Islam. They commenced an online rela-
tionship. Within two weeks of commencing that rela-
tionship, [the respondent] flew [the] mother to Connect-
icut. They married shortly thereafter on May 6, 2005,
because Islamic law prohibited cohabitating before
marriage. . . .
   ‘‘[The] [m]other was completely dependent on [the
respondent] financially throughout the marriage. At
[the] time the children were removed, [the] mother
reported that she had less than $100. Her work history
has consisted [of] helping out [the respondent] in his
dental practice . . . .
   ‘‘[The] [m]other engaged in an extramarital affair with
‘George’ prior to the removal of the children from the
home and prior to her separation from [the respondent].
[The] [m]other exchanged explicitly graphic sexual pho-
tos with George. [The respondent] saw the photographs
when he took [the] mother’s cell phone from her with-
out permission. As noted [herein], [the] mother and
[the respondent] had three children, Omar, Safiyah, and
Muneer. At the time of their marriage, [the respondent]
had three older sons: Adnan . . . Muhammed . . .
and Oais . . . . [The] [m]other reported that [the
respondent] informed her that Oais’ and Muhammed’s
mother severely abused Adnan, a child from his first
marriage, and that [the respondent] divorced her but
allowed Oais and Muhammed to remain in her custody.
[The] [m]other reported that Adnan returned to his
mother’s care in Syria. Adnan returned to reside in the
family home when he was approximately thirteen years
old. For a period of time, all three of [the respondent’s]
older children lived in the home, along with the three
younger children, Omar, Safiyah, and Muneer. Due to
[the] mother’s becoming overwhelmed with raising six
children, a series of nannies and babysitters was hired
to assist her. [The] [m]other left most of the child-
rearing to the nannies.
  ‘‘After separating from [the respondent] and after the
children’s removal, [the] mother eventually moved out
of the leased family home and relocated to Norwich
in November, 2015, where she rents a three bedroom
found employment but had not yet commenced work-
ing. . . .
   ‘‘[The] [m]other . . . reported that she had a trust
fund containing approximately $130,000 to $180,000 at
the time of her marriage. She gave those funds to [the
respondent] to open up his own dental practice. [The
respondent] agreed to pay her back but [she] said [the]
agreement was never formalized, and it has not been
paid back. Since [the] mother’s and [the respondent’s]
divorce, [the] mother has received additional financial
assistance from [the respondent], in addition to . . .
alimony payments, including the purchase of a motor
vehicle. [The] [m]other testified that if the court termi-
nated [the respondent’s] parental rights, she would con-
tinue to seek financial assistance from [the respondent]
to assist her in caring for the children if they were
returned to her care.
  ‘‘[The] [m]other reported observing inappropriate
sexual touching of Safiyah and Muneer by Oais in 2012.
[The] [m]other expressed her concerns to [the respon-
dent] as to the sexual contact. [The respondent] repeat-
edly expressed denial of any sexual misconduct by Oais
and threatened [the] mother not to report it. . . .
   ‘‘[The] [m]other reported that Omar, Safiyah, and
Muneer were exposed to a video recording of [the]
mother and [the respondent] engaging in sexual acts
that was filmed by [the respondent]. [The] [m]other
reported that she consented to being in the videos with
[the respondent] but that [the respondent] allowed the
video to be streamed to other devices in the home,
which the children inadvertently saw. [The respondent]
admitted to filming the sexual activity but blamed [the]
mother for [its] being seen by the children.
  ‘‘[The] [m]other and [the respondent] divorced on
August 15, 2016 (Carbonneau, J.). The court ordered
that all issues regarding the children were referred to
the juvenile court in light of the issuance of the [order
of temporary custody] and pending neglect petitions.
   ‘‘[The] [m]other reported that [the respondent] exhib-
ited controlling, abusive and possessive behavior
toward her throughout the marriage. She also reported
ongoing domestic violence and coercive control by [the
respondent]. [The] [m]other reported that [the respon-
dent] would control her financially by refusing to let
her work outside of the home, limit[ing] the use of her
motor vehicle, and [taking] her cell phone. He also
threatened to take the children out of the country and
threatened that she would never see them again. [The]
[m]other also reported that [the respondent] took the
family out for a ‘last supper’ on July 27, 2015, at which
time he confronted [the] mother about her affair, all in
the presence of her children. He also began swearing
at her and degrading her in front of the children while
driving the car, and . . . drove in an erratic manner
and sped through red lights.
  ‘‘[The] [m]other denied the allegations made by [the
respondent] in his [previously] referenced affidavit to
the family court on July 29, 2015. She also reported
that, on the evening of July 29, 2015, as also discussed
[previously], [the respondent] texted [the] mother
regarding breaking into the family home, that he would
be waiting in the garage with a gun to shoot her lover,
that he had a knife and would kill her lover, that she
told [the respondent] to leave the home, and [that] they
engaged in a physical struggle at which time [the respon-
dent] struck her in the face with a glass oil diffuser.
. . . [The] [m]other stated that she did not want to
pursue the criminal charges against [the respondent]
because she would be without any financial support if
he were incarcerated. . . .
  ‘‘[The] [m]other was also referred to a Women and
Healing Group at [the] Wheeler Clinic to address her
domestic violence issues in her relationship with [the
respondent]. [The] [m]other has engaged in group ther-
apy since August 10, 2015. [The] [m]other’s therapist
noted that [the] mother’s presentation was consistent
with a victim of domestic violence. . . .
   ‘‘Prior to [the department’s] involvement, [the]
mother was engaged in individual treatment and ther-
apy at Bristol Psychiatric Services commencing in Octo-
ber, 2011, until November, 2014. She reengaged in ser-
vices . . . on March 11, 2015, and then reengaged in
services with her prior therapist in December, 2015.
[The] [m]other’s therapist diagnosed her with post-trau-
matic stress disorder, attention deficit hyperactivity dis-
order, and panic disorder. . . . Her therapist also
reported that [the] mother was experiencing ongoing
stress regarding her divorce from [the respondent] and
the accusations he made against her. [The] [m]other’s
goals were to focus on her relationship and coparenting
with [the respondent], and how the relationship
impacted the children. . . . The therapist also noted
that [the] mother worked on the conflict issues with
[the respondent] but also acknowledged her deep fear
of [the respondent] and his continued controlling behav-
iors. [The] [m]other also acknowledged [that] her fear
of [the respondent] could impact their ability to copar-
ent the children. . . . [The] [m]other continued ther-
apy until June, 2018, when her therapist moved out of
state. Currently, [the] mother is not engaged in individ-
ual therapy, nor has she sought out a new therapist
since that time.
  ‘‘[The] [m]other participated in family therapy with
the children and their therapists, Michael DeRosa and
Kristin Baker, commencing in July, 2018. [The respon-
dent] did not participate along with [the] mother, as the
therapists felt that [the respondent] was not ‘grounded
enough to make progress in family therapy’ with the
children. . . .
   ‘‘[The] [m]other underwent a court-ordered psycho-
logical evaluation with Dr. Stephen Humphrey, a
licensed clinical psychologist, commencing in October,
2015. Dr. Humphrey completed psychological evalua-
tions of [the] mother, [the respondent], and interac-
tionals with the three children. He also completed
updated psychological evaluations and interactionals
in 2018.
   ‘‘After the initial evaluation, Dr. Humphrey reported
that [the respondent] stated that [the] mother was sui-
cidal; however, Dr. Humphrey found no indication of
that from her interview with him or from her demeanor,
nor did she present with any obvious mental disorder.
He also found no support of a substance abuse disorder,
also contrary to [the respondent’s] claims. He recom-
mended that [the] mother continue with her therapy
and support groups.
   ‘‘Dr. Humphrey opined in his initial report that [the
children] . . . had been ‘living in a conflict-laden home
environment that has included allegations of intimate
partner violence, educational neglect, and counter-
claims of parental inadequacy and neglect . . . and
. . . the parents’ relationship is likely to remain conten-
tious.’ Dr. Humphrey noted that he could not ‘emphasize
enough how psychologically toxic this conflict between
parents is for young children.’ He also opined that the
children should be engaged in ‘individual supportive
psychotherapy to address the likely effects of past expo-
sure to interfamilial strife and conflict, and moderate
the effects of any future conflict.’ . . .
   ‘‘In his updated evaluation in March and April, 2018,
Dr. Humphrey reiterated that [the] mother needed con-
tinued services to help her ‘to understand the nature
and history (including any contributions of trauma and
psychosexual variables) of her engagement with men
who (by her report) place her at risk for victimization
and coercive control . . . . He further noted that he
‘was concerned about the degree of dependence [the
mother] showed [the respondent] . . . given his pro-
clivity toward behaviors that are intrusive and control-
ling’ and that she could continue therapy that will ‘ide-
ally help [the mother] to avoid emotional or other forms
of dependence on [the respondent], and to develop posi-
tive, healthy and supportive relationships with others.’
. . . [With regard to the children’s developmental
delays, the mother’s recognition of these delays] ‘falls
far short of recognizing how delayed [the children]
were, and does not incorporate an acknowledgement of
how much school the children were missing in her care.’
   ‘‘Notably, [the] mother has never engaged in the psy-
chosexual therapy recommended by Dr. Humphrey.
Further, Dr. Humphrey recommended coparenting ses-
sions for [the] mother and [the respondent]. As dis-
cussed below, they did not begin those services until
. . . approximately three years after the recommenda-
tion by Dr. Humphrey, and the initial services were
unsuccessful.
   ‘‘Pursuant to the court-ordered specific steps and Dr.
Humphrey’s recommendation, [the] mother and [the
respondent] participated in coparenting services with
Attorney Emily Moskowitz commencing in January,
2018. Notably, [the respondent] unilaterally provided
Attorney Moskowitz with the police reports regarding
the July 29, 2015 domestic violence incident at his first
session with her, although Attorney Moskowitz testified
that she did not review them. Initially, [the] mother was
reported by Attorney Moskowitz to be making progress.
[The] [m]other reported that she and [the respondent]
were making progress, as did [the respondent]; how-
ever, [the] mother did not feel respected by Attorney
Moskowitz in the sessions and felt [that] Attorney
Moskowitz ‘had the understanding that [the respondent]
was good to me and I fabricated everything. . . .’ [The]
[m]other also reported that during the first coparenting
session with [the respondent], [the respondent] stated
that the foster parents were ‘poisoning the kids with
Christianity.’ It was also reported that [the respondent]
complained about the foster parents . . . alienating
the children from [him]. [The respondent] also falsely
reported to Attorney Moskowitz that [the] mother was
not seeking custody of the children and that she was
unfit to parent the children. [The] [m]other discon-
tinued the services with Attorney Moskowitz due to her
impression that her concerns were not being adequately
heard. [The] [m]other also reported that the reports
being made to [the department] by Attorney Moskowitz
did not accurately reflect what occurred during the
sessions. When [the] mother requested permission to
tape the sessions, she was refused, at which time the
sessions ceased. [The] [m]other credibly testified that
Attorney Moskowitz took [the respondent’s] side and
accepted [the respondent’s] misrepresentation that the
children were being returned to his care. The court
finds [the] mother’s concerns well-founded based on the
credible evidence presented. The court found Attorney
Moskowitz to be clearly biased against [the] mother in
her reports to [the department] and during her testi-
mony, primarily due to [the respondent’s] attempts to
control and influence the sessions. [The] [m]other and
[the respondent] engaged with another parenting coor-
dinator, Rabbi [Andrew P. Hechtman], during the pen-
dency of the [termination of parental rights] trial, as
discussed in further detail . . . .
  ‘‘The children have consistently reported enjoying
their visits with [the] mother; however, they have also
consistently maintained that they wish to remain in
their foster home. It was observed that [the] mother
was having difficulty, at times, in handling the children
and keeping track of their appointments and required
assistance from [the department]. [The] [m]other has
also developed a good relationship with the foster
parents.’’
                             C
                       Respondent
   The court made the following findings concerning
the respondent: ‘‘[The respondent] . . . was born on
September 16, [1966], in Saudi Arabia. He received his
early education in Saudi Arabia and emigrated to the
United States in 1989 to further his education. He
attended the University of Connecticut, where he
received his dental degree, and Tufts University, where
he received a certificate in special pediatric dentistry.
[The respondent] has owned his own dental practice
since 2007. He also works as a pediatric dental surgeon
at Connecticut Children’s Medical Center. [The respon-
dent] was issued a $10,000 fine and three years of proba-
tion in September, 2018, following concerns of unneces-
sary dental practices. [The respondent] denies any
wrongdoing. [The respondent] is reportedly in good
health.
   ‘‘[The respondent’s] criminal history involves an
arrest on July 29, 2015, stemming from the domestic
violence incident involving [the] mother at the family
home as discussed in detail [previously]. [The respon-
dent] admitted he went to the home and that he entered
with the garage door opener because the doors were
locked; that [the] mother asked him not to enter the
home but he did so anyway, and he admitted to sending
[the] mother text messages of a threatening nature,
including that he would enter the home with a knife.
[The respondent] admitted to engaging in an argument
with [the] mother upon entering the home but denied
that it was confrontational or that there was a physical
altercation. He reported that [the] mother self-inflicted
the injuries she sustained during the altercation. He
reported that he was arrested the next day, and a protec-
tive order was issued against him on behalf of [the]
mother and the children. He was charged with [assault
in the second degree, reckless endangerment in the
second degree, disorderly conduct, burglary in the third
degree, and three counts of risk of injury to a child]. [The
respondent] was placed on [the department’s] central
registry but his name was subsequently removed. He
also expressed that his placement on [the department’s]
central registry has threatened his ability to maintain
his [dental] license. The criminal charges were dis-
missed on September 28, 2016. . . . [The respondent]
contacted the police department the day after the inci-
dent at the family home and requested that [the] mother
be charged with three counts of risk of injury [to a
child]. [The] charges were not filed, as no probable
cause was found. [The respondent] has filed numerous
motions against [the] mother in the family court, includ-
ing a motion for contempt/sanctions for perjury on
March 6, 2016; [a] motion to open [the dissolution]
judgment based on fraud on October 29, 2018, wherein
he alleged [fraud on the part of the] mother and her
attorney with regard to the divorce decree; [and an]
objection to [the] plaintiff’s objection to [the] father’s
motion to open based on fraud on October 29, 2018,
which is currently pending.9 In addition, [the respon-
dent] filed a $9,000,000 civil action for damages against
[the] mother related to the July 29, 2015 domestic vio-
lence incident. In the juvenile court, [the respondent]
has filed at least nine motions directed at [the depart-
ment] and the foster parents.
  ‘‘[The respondent] has been married three times. He
was married to his first wife in 1993. The marriage
ended after the birth of his first child, Adnan, in 1995.
[The respondent] reported that Adnan’s mother aban-
doned Adnan. In 1997, he married his second wife. That
marriage produced two sons, Muhammed and Oais.
That marriage lasted seven years. [The respondent]
reported to his psychologist that he threatened to
expose Oais’ and Muhammed’s mother’s violence
toward the children if she did not give him custody of
Muhammed and Oais. [The respondent] also reported
that his second wife abused Adnan physically. ‘She
forced him to eat, poured hot water on him, strangled
[him], and kicked him.’ [The respondent] reported that
he felt guilty for being ‘oblivious to what was going on
with Adnan.’
   ‘‘As discussed [previously in the recitation of facts
concerning [the] mother, the respondent] married [the]
mother in 2005, when [the] mother was eighteen years
old and [the respondent] was thirty-eight years old.
They married three weeks after they first encountered
one another on the Internet. At the time of the marriage,
[the respondent’s] two older sons, Muhammed and Oais,
were living in his home, and [the] mother reported that
she helped raise them. The [children] . . . were born
of that marriage. . . .
   ‘‘[The] [m]other and [the respondent] separated in
May, 2015. On May 15, 2015, [the respondent] was
served with the divorce paperwork. On May 16, 2015,
[the respondent] called [the department’s] hotline to
report alleged neglect of the children by [the] mother.
The marriage dissolved by way of divorce in August,
2016. [The respondent] subsequently reported to [the
department] that he was engaged to a woman who
resided in Arizona and . . . would be residing with him
in his home. [The respondent] refused to disclose her
name and address to [the department]. He later reported
that he is no longer engaged to her.
   ‘‘[The respondent] currently resides in a home with
his adult sons, Oais and Muhammed. Of note, contrary
to his court-ordered specific steps, [the respondent]
failed to inform [the department] of Oais’ and
Muhammed’s presence in the home when supervised
visits in the home with [the children] . . . commenced.
   ‘‘[The respondent] has consistently and repeatedly
denied any physical violence against [the] mother and
[has maintained] that the injuries sustained by [the]
mother were self-inflicted. However, [the respondent]
testified at trial that he shoved or pushed [the] mother
away on at least one occasion. He also admitted to
taking [the] mother’s car and cell phone without her
permission after she commenced the divorce proceed-
ings. He attributed the allegations of domestic violence
made by [the] mother due to [the] mother’s affair with
her boyfriend. [The respondent] hired a private detec-
tive to [perform] an extensive background check on
[the] mother’s boyfriend and . . . the investigator fol-
lowed [the] mother. As discussed [previously], the court
finds that the credible evidence presented in this matter
confirms [the] mother’s account of what transpired at
the family home on July 29, 2015.
  ‘‘Pursuant to his court-ordered specific steps, [the
respondent] was ordered by the court to engage in
mental health services and focus on the patterns of
intimate partner violence, coparenting and dispute reso-
lution.
   ‘‘[The respondent] underwent a court-ordered psy-
chological evaluation with [Dr. Humphrey] in October,
2015, including interactionals with the children. Dr.
Humphrey also performed supplemental evaluations in
2018. Dr. Humphrey conducted the personality assess-
ment inventory with [the respondent] and found it to
be of questionable validity in that [the respondent]
‘responded in a manner to portray himself to be rela-
tively free of common shortcomings to which most
individuals admit.’ He did not find any evidence of men-
tal illness but noted that [the respondent] exhibited
some grandiosity and the desire to maintain strict con-
trol in relationships. He reported that [the respondent]
did not believe he would benefit from any therapeutic
interventions. He opined that the marriage between
[the] mother and [the respondent] ‘was marked by indi-
cators of coercive control on the part of [the respon-
dent] ’ and was a highly conflictual relationship. He
also noted that [the respondent] denied any problems of
a psychological nature, including depression. Notably,
during his credible testimony, Dr. Humphrey reported
that there were issues of intimate partner violence and
power control in the relationship, and that the texts
between [the] mother and [the respondent] reinforced
[the] mother’s position that [the respondent] was trying
to control her behaviors via threats of violence and
coming into the home. He also opined that the fact that
the charges against [the respondent] were dismissed did
not change his opinion that there was a larger pattern
of control. He noted that [the respondent’s] entering
the family home against [the] mother’s wishes was con-
cerning and that the coparenting with [the] mother
would be an ongoing issue.
   ‘‘Dr. Humphrey noted that [the respondent] reported
a limited role in the direct day-to-day care of the chil-
dren when they were in his care, that [the mother] was
tasked with taking care of the children with the aid
of nannies and babysitters, that [the respondent] was
unaware of the children’s absences from school and
tardiness, and that [the respondent] stated that making
sure the children got to school was [the] mother’s ‘job.’
After the initial evaluation, Dr. Humphrey opined that
the children should remain in their current foster home
until [the] mother and [the respondent] engage in ser-
vices with a one year period of protective supervision;
thereafter, and if [the] mother and [the respondent]
followed his recommendations, he would support reuni-
fication of the children, with each parent to follow a
shared parenting agreement. He recommended [that the
respondent’s] visitation with the children increase to
two hours a week, and if [the respondent] established
and engaged in the recommended services, he should
have three hours of unsupervised visits one day each
weekend. Dr. Humphrey also recommended that the
children have no contact with their older [half siblings]
unless it occurred during their therapy. He also recom-
mended that [the] mother and [the respondent] engage
a parenting coordinator to facilitate effective communi-
cation between [the] mother and [the respondent],
resolve parenting disputes, and help the parents to
understand assessments of the children. He further rec-
ommended that the majority of the communication
should occur in the presence of the parenting coordina-
tor or through monitored e-mails. Notably, Dr. Hum-
phrey opined that ‘the parental psychopathology is not
the heart of the problem but, rather, the intense parental
conflict that is of concern.’ He also noted that a thor-
ough psychological (custody) evaluation was ‘essential’
if the family court litigation proceeded.
   ‘‘Dr. Humphrey recommended individual therapy for
[the respondent] with specific goals and objectives with
the primary goal of focusing on and addressing his
coercive and controlling behaviors, in addition to
improving his coparenting skills. He also noted that the
children appeared comfortable with [the respondent]
during the interactionals in 2015 and that he had a
positive relationship with them.
   ‘‘During Dr. Humphrey’s testimony [at] the neglect
trial on October 19, 2017, Dr. Humphrey discussed a
tape recording made by [the respondent] of his conver-
sation with Omar during a supervised visit, wherein
[the respondent] was asking Omar which parent was
nicer. Dr. Humphrey testified that he found this was
concerning because: ‘[T]here’s a great pressure on
Omar to decide how to answer the question in a way
that would please a parent . . . and then in several
ways in the recordings, he urges Omar to answer the
question in a way that he wants to hear it answered.
The answers tend to be favorable to [the respondent]
and unfavorable to [the mother].’ In addition, with
regard to the other recordings made by [the respondent]
during the visits with the children wherein the visitation
supervisor instructed [the respondent] not to ask the
children questions about attending church with their
foster family, Dr. Humphrey opined that ‘the impact of
exposing the children to this kind of discord, intention,
the tenseness in the voices, and the persistence of ask-
ing the same questions in a somewhat insistent way, I
am concerned it shows at least some lack of regard for
the effect of those things on the children . . . . [T]he
concerns for the recordings to me aren’t about necessar-
ily control and coercion, although there’s an element
there. There’s an element of persistence to pressure a
situation to get the result you want regardless of . . .
the consequences . . . [and] the appreciation for the
ways in which these things affect the children psycho-
logically, exposure to this level of conflict, exposure to
a comparison of [the] mother and [the respondent],
casting one as good and the other [as] bad, and exposure
to conflict with adults, bringing the children into the
conflict . . . .’
   ‘‘Dr. Humphrey also noted at that time that he was
‘less optimistic that there can be a prompt resolution
to the matter if the parents . . . have not engaged to
this point in the efforts I recommended at working on
coparenting issues. . . .’ He further noted that ‘it was
less likely that [the] mother and [the respondent] would
be able to overcome [the] conflict that marked their
relationship. . . . I don’t know whether any efforts [at]
psychotherapeutic intervention are going to yield any
increased degree of insight or awareness of child pro-
tection concerns . . . .’
  ‘‘With regard to the domestic violence incident of
July 29, 2015, Dr. Humphrey noted in his report that
his primary concern . . . was [the respondent’s] disre-
gard of [the] mother’s request that he not enter the
home, ‘which came after he had made threats of vio-
lence in [a] series of text messages.’ During his testi-
mony at the neglect trial on October 19, 2017, Dr. Hum-
phrey noted that the [text messages] sent by [the
respondent] ‘support the notion that [the respondent]
would engage in verbalizations that would cause fear
or intimidate [the mother], make her feel that he might
do something dangerous or he might engage in threaten-
ing behaviors which would potentially cause her fear
for herself [and] fear for the children.’ He also testified
that he was disheartened by the delay in commencing
coparenting services, which had not yet commenced,
and that [such delay] increased his doubts that the
parents could get past their conflicts.
  ‘‘Dr. Humphrey conducted updated psychological
evaluations and interactionals in March and April, 2018.
Of note, Dr. Humphrey reported that during this session
with [the respondent], [the respondent] sought informa-
tion and opinions from Dr. Humphrey regarding specific
areas [the respondent] wanted to address, and fre-
quently discussed information already covered in the
first evaluation, even after Dr. Humphrey made it clear
to [the respondent] that [these areas were] not the focus
of the current evaluation. Dr. Humphrey opined after
the second evaluation that the issues of intimate partner
violence and coercive control continued to exist in the
family dynamic and that [the respondent] continued
with his controlling behavior since the prior evaluation.
Upon being informed that [the respondent] had con-
tacted [the] mother’s attorney requesting permission to
communicate with [the] mother’s therapist to ensure
that the therapist was aware of [the] mother’s ‘behav-
iors,’ Dr. Humphrey noted that ‘[r]emarkably . . . [the
respondent] said he has not exhibited any controlling
behavior in two years . . . he continues to minimize
his past behaviors’ and that [the respondent] reported
that in the past [that] ‘there was an aspect of control’ but
‘not the kind that could cause damage.’ Dr. Humphrey
recommended that [the respondent] continue his ther-
apy with Dr. [Jason] Gockel, who appeared to have [a]
good understanding of [the respondent’s] control issues
and had made progress with him. Dr. Humphrey also
noted that he found it ‘compelling that [the respon-
dent’s] older children were developmentally behind and
that Adnan’s significant problems . . . led to child pro-
tection involvement. Ultimately, the children, [whom
the respondent] and [the] mother raised together, were
also developmentally delayed in various ways. . . .
The more likely explanation for [the] children’s delays
(which have been remedied) and poor socialization is
not innate dysfunction but, rather, poor socialization
and lack of . . . support and stimulation.’ He noted
that [the respondent] suggested [that] his responsibility
for meeting the children’s day-to-day needs was dimin-
ished because he felt this was [the] mother’s role, and
he had trouble understanding that he also shared
responsibility.
   ‘‘[The respondent] engaged in individual therapy with
Bill Powers. He reported that [the respondent’s] ‘narcis-
sism runs deep’ and that he has ‘a need to be a better
parent.’ He noted that he believes that [the respondent]
is more controlling than he sees himself. [Powers]
opined that he did not believe that [the respondent]
could make progress with addressing this in individual
therapy. He confirmed that [the respondent] addressed
Dr. Humphrey’s recommended goals ‘to the degree he
can’ but [the respondent] is ‘perceived as being control-
ling.’ He further noted that [the respondent] was
engaged in therapy only to meet the requirements of the
court. Notably, [Powers] reported that [the respondent]
conveyed that the allegations of domestic violence were
not accurately portrayed and that it was the domestic
violence incident (rather than the allegations in [the
respondent’s] affidavit filing in family court) that
resulted in the children’s removal from the family
home. . . .
   ‘‘[The respondent] also engaged in the [previously]
mentioned coparenting services with Attorney
Moskowitz. . . . As noted [previously], the court finds
[the] mother’s concerns regarding the coparenting [ses-
sions] with Attorney Moskowitz well-founded due to
[the respondent’s] attempt to control the narrative of
the sessions. . . . Attorney Moskowitz testified that
[the respondent] informed her that there was an agree-
ment that the children would be reunited with [him],
that [he] would be in charge, that he would work out
a parenting schedule with [the] mother and that the
children would be raised in the Muslim faith. Attorney
Moskowitz did not independently verify the veracity of
this information. This further gives credence to [the]
mother’s representation that she was not being listened
to by Attorney Moskowitz. The court found Attorney
Moskowitz’ testimony unpersuasive, as she was clearly
aligned with [the respondent] and biased against [the]
mother. As a result, the coparenting sessions ended
unsuccessfully. . . .
   ‘‘[Next, the respondent] retained Rabbi Hechtman, a
licensed family therapist, and engaged in coparenting
services with [the] mother shortly after the commence-
ment of the [termination of parental rights] trial. Dr.
Hechtman testified that [the] mother and [the respon-
dent] were participating in the services but continued
to require additional work on their coparenting issues.
Notably, he reported that they realized the seriousness
of this matter only after the [termination of parental
rights] petitions were filed.
   ‘‘[The department] engaged in a search for doctoral
level therapists to provide [the respondent] with [an]
individual therapy [provider who] would accept his
insurance and be [in] close vicinity to his home. Several
therapists were recommended; however, [the respon-
dent] was not in agreement with the referrals. [The
respondent] retained Dr. Leslie Lothstein, Ph.D., a clini-
cal psychologist. Dr. Lothstein testified that he relied
on [the respondent’s] statements and his ‘word’ in for-
mulating his report. . . . [The respondent] met with
Dr. Lothstein in June and August, 2016. Dr. Lothstein
interviewed [the children] . . . on June 13, 2016, and
November 28, 2016, and Oais and Muhammed on
November 28, 2016. According to Dr. Lothstein’s report,
dated December 16, 2016, he also conducted a live video
camera interview with Safiyah and reviewed Facebook
postings of [the] mother, including writings and pic-
tures. He also spoke with [the respondent’s] spiritual
advisor. He did not interview [the] mother. . . . He did
not speak to any [department] social workers. He did
not speak to the foster parents. Dr. [Lothstein] testified
[that the respondent] handed him a packet of informa-
tion after the completion of his report and prior to his
testimony in court in November, 2017. [This informa-
tion] included Dr. Humphrey’s report in addition to
Detective [Damien] Bilotto’s report regarding his inves-
tigation of the domestic violence incident of July 29,
2015. Notably, Dr. Lothstein did not independently ver-
ify the veracity of any of [the respondent’s] statements
to him and solely relied on the information provided
to him by [the respondent] in formulating his opinions
and answers. . . .
   ‘‘The court finds Dr. Lothstein’s report and subse-
quent testimony unremarkable due to the clear misrep-
resentations of information given to him by [the respon-
dent] and pursuant to the court’s review of all of the
credible evidence submitted in this case. The court fur-
ther notes the lack of the veracity by [the respondent]
of the clearly self-serving ‘facts’ given to Dr. Lothstein,
especially with regard to the circumstances sur-
rounding the allegations made against [the] mother in
[the respondent’s] affidavit filed with his application
for the order of temporary custody and the domestic
violence incident of July 29, 2015. Most troubling is [the
respondent’s] representation to Dr. Lothstein that [the]
mother did not want custody of the children and was
abandoning them. With the exception of Dr. Lothstein’s
opinion that [the respondent] ‘is overly controlling and
obsessive,’ and that [the respondent] had little insight
[into] the reasons for the failure of his marriages, and
that there were still factors of intimate personal vio-
lence present in [the] mother’s and [the respondent’s]
relationship, the court gives no credence to any of Dr.
Lothstein’s opinions and conclusions, as they are based
on inaccurate, flawed and biased information given to
him by [the respondent]. Further, Dr. Lothstein did not
independently verify any of the information given to
him by [the respondent]. Therefore, Dr. Lothstein’s
report was ultimately of no assistance to the court, with
the exception of his findings as to [the respondent’s]
overtly controlling behavior.
   ‘‘In January, 2018, [the respondent] reported to [the
department] that he [had] cancelled an appointment
with a therapist due to receiving negative feedback
about him. This resulted in a further delay in treatment
for [the respondent]. [The respondent] then informed
[the department] that he scheduled an appointment
with [Dr. Gockel] on January 22, 2018, who was directly
retained by [the respondent].
   ‘‘According to Dr. Gockel, [the respondent] reported
to him that he was seeking services to satisfy a court
order ‘demanding that he complete six sessions on
issues of control and the impact this may have on his
children.’ As noted by Dr. Gockel in his intake note, [the
respondent] ‘appeared to need to make [Dr. Gockel]
understand his innocence regarding the charges of
domestic violence and to reassure [him] that he is not
a violent individual.’ He further noted that [the respon-
dent] reported a history of depression ‘but appears to
be suffering from ongoing adjustment disorder related
to the removal of his children and ongoing frustrations
with the legal system . . . [and] there appears to be
an underlying layer of anxiety with possible mild para-
noia as he discusses the system being against him.’
During the course of the sessions, Dr. Gockel reported
that [the respondent] appeared to have difficulty in
acknowledging his role in the removal of his children
and externalized blame. He also continued to express
anger and frustration with regard to [the] mother. While
[the respondent] did appear to make progress toward
accepting his role in the collapse of his marriage and
the removal of his children, Dr. Gockel also noted that
[the respondent] appeared ‘to struggle with obsessive
thinking that results in compulsive behaviors.’
   ‘‘[The respondent] is currently engaging in weekly
therapy with Dr. Gockel. Dr. Gockel reported that [the
respondent] is making progress with his goals and con-
tinues to demonstrate insight into his role in his mar-
riage without placing blame on [the] mother. He also
reported that [the respondent] responds well to dis-
cussing his identified goals and is open to the concerns
regarding his ongoing controlling behavior. [The
respondent] did admit that his role in the children’s
removal was due to his controlling behaviors and that
he should have acted sooner with regard to the ‘red
flags’ he saw concerning [the] mother. Dr. Gockel testi-
fied that [the respondent] ‘has made significant prog-
ress’ and has acknowledged engaging in behavior not
in his best interest or [that of] others. Dr. Gockel opined
that he did not find much evidence of coercive control
or intimate partner violence on [the respondent’s] part.
Dr. Gockel also opined that [the respondent’s] text
[message] regarding [his] using a knife in the family
home was evidence of [the respondent’s] impulsive
behavior, but [that it] was not an effort to control [the
mother].10 Further, Dr. Gockel testified that while [the
respondent] had acquired insight into the children’s
removal from the home, [the respondent] reported that
the removal was due to his complaint that [the] mother
put the children in danger due to her boyfriend and
that the removal was due to the entrance into the home.
Dr. Gockel noted that [the respondent] did accept
responsibility for failing to care for the children. . . .
   ‘‘[The respondent’s] initial visits with the children
were supervised and were separate from [the] mother’s
[visits] in light of a protective order in place at that
time. Visits were scheduled on Sunday due [to the
respondent’s] insistence that [that] was the only time
[at which] he was available. This created a barrier, as
many agencies and workers were not available to con-
duct supervision of weekend visits; however, [the
department] accommodated his request. [The respon-
dent] takes the children on outings during many of the
visits and engages in age appropriate play with them.
However, he, at times, has arrived late, left early or
took breaks during the visits. At times, he left the visita-
tions for periods of time, leaving the worker to super-
vise the children. He would often stand or sit and watch
the children, and was minimally engaged with them
during the visits. He was also observed giving the chil-
dren money or toys in response to behavioral issues.
He often brought excessive gifts to the visits. He often
gave Safiyah more gifts than her brothers.
   ‘‘[The respondent] commenced unsupervised visits
on July 11, 2018, at [his] home. [The respondent] had
rooms fully prepared for the children and purchased
stuffed animals, toys and computers for each of them.
[The respondent] also showed the children a ‘snack’
room in the home filled with many boxes of snacks.
The children spent much of the time during the visits
on their computers. On July 15, 2018, [the respondent]
reported that he began ‘segmented’ visits with the chil-
dren wherein he outlined a program of thirty minute
increments of activities to promote ‘fun, happiness and
love’ and ‘respect and discipline.’ [The respondent]
would often leave the children unsupervised while he
was upstairs in the home. During periods of time when
the social workers stopped by [the respondent’s] home
during the visits, [the respondent] was observed engag-
ing in little interaction and conversation with the chil-
dren. During a visit on September 16, 2018, on at least
two occasions, [the respondent] was upstairs and not
present with the children for an extended period of
time. Notably, [the respondent] was observed to leave
the children unsupervised with Oais and Muhammed,
who were living in the home. This was also confirmed
by the children, who also reported that Oais and
Muhammed ‘roughhoused’ with them, and [that] they
did not like it. During a visit at [the respondent’s] home
[on] October 7, 2018, [the respondent] left the children
in the company of Oais and Muhammed to go to [a]
mall. Supervised visitation with [the respondent was]
stopped by order of the court (Burgdorff, J.) on January
29, 2019, during the pendency of the termination of
parental rights trial, due to the credible testimony by
the social worker that [the respondent] left the children
alone with Oais in light of the credible concerns of
inappropriate sexual contact by Oais with Safiyah, and
[the respondent’s] ongoing and repeated denial of
such contact.
   ‘‘During the supervised visits with the children, [the
respondent] would, at times, discuss inappropriate top-
ics with the children, including seeing [the] mother cov-
ered in blood, that there were ‘real memories’ and ‘false
memories,’ and that they had been told incorrect infor-
mation by the foster parents.
  ‘‘[The respondent] made telephone calls to the foster
home to speak with the children. However, in early
2018, the foster parents refused to engage in the tele-
phone calls with [the respondent] after receiving a
threatening e-mail, which stated that emotional abuse
was a crime punishable by law and if the foster parents
thought they were immune, they were ‘dead wrong.’ He
currently does not have a good relationship with the
foster parents and has alleged [that] they have alienated
the children from him and from their religion, and are
the cause of the children’s issues. He also alleged that
they have abused the children.
   ‘‘At [the respondent’s] request, an additional one-half
hour was added to the visits for the purposes of religious
instruction by [the respondent] for the children. In addi-
tion, [the department] transported the children to a
mosque with [the respondent] in January, 2018, for an
hour of religious instruction at [the respondent’s]
request. Of note, [the respondent] has been observed
to use the extra half-hour for religious instruction on
only two or three occasions. Prior to 2017, [the respon-
dent] did not engage in prayer with the children during
the visits.
   ‘‘[The respondent] was ordered to engage in family
therapy with the children. As noted [herein], the chil-
dren’s therapists did not support [the respondent’s]
engaging in family therapy at the same time as [the]
mother because [the respondent] was not ‘grounded
enough to make progress in family therapy’ with the
children. It was noted that Safiyah was ‘on the fence
about engaging in therapy with [the respondent] and
that Omar was resistant. At the first session involving
[the respondent], Omar expressed that he was not
happy that [the respondent] was present. Notably, [the
respondent] falsely stated to DeRosa that the children
were not going back to [the] mother because she was
not seeking custody. Mr. DeRosa reported that [the
respondent] ‘appeared to be trying to gather informa-
tion from the therapy and that [the respondent] contin-
ued to place blame on the foster parents and [the depart-
ment] for the children’s current issues. [The
respondent] also stated to Mr. DeRosa that the children
have been abused in their foster home, and [the respon-
dent] insisted on their removal from the foster home.
Mr. DeRosa also noted that [the respondent] continues
to have a ‘one dimensional view.’
   ‘‘After a provider meeting in June, 2018, [the depart-
ment], as noted [previously], recommended reunifica-
tion of the children with [the] mother. While recognizing
that [the respondent] had made progress in his services,
including improved parenting skills and a clear love
and affection for the children, [the department] had
ongoing concerns about [the respondent’s] continued
lack of ability to take full responsibility for his history
of controlling behaviors and his continued ongoing
efforts to try to control [the] mother. [The department]
also expressed concerns about [the respondent’s] deci-
sion-making and the best interests of the children in
light of ongoing control issues. [The department] also
expressed concerns about the children’s consistent
resistance to reunifying with [the respondent].
   ‘‘The record is replete with many instances of [the
respondent’s] repeated attempts to use coercion and
control in his dealings with [the] mother, [the depart-
ment], the foster parents, and the service providers. As
noted [herein], one concerning example is a May 5,
2017 e-mail sent by [the respondent] to [the] mother’s
attorney requesting to speak directly to her therapist
to make sure that the therapist is aware of her ‘real
symptoms and what really prompted her to injure her-
self to frame me with a crime, she will never get better
and she will not receive the therapy she really needs
. . . . I would . . . sign whatever affidavit is [neces-
sary] to grant [the mother] immunity from criminal pros-
ecution and to promise her in writing that I will not
press any charges against her . . . . I will drop the
civil lawsuit against her in return for her reporting what
happened truthfully to her therapist.’ Another example
is an e-mail sent approximately one week prior to the
commencement of the [termination of parental rights]
trial to the social worker, along with an attached draft
‘agreement’ entered into with [the] mother regarding
his proposal for the custody of the children. [Although]
the e-mail states that it should not be sent to anyone
else, [the respondent] forwarded it to the social worker.
The e-mail compliments [the] mother as ‘smart, mature,
intelligent, workable and flexible,’ and then goes on to
critically discuss [the] mother’s ‘disturbing’ relationship
with her boyfriend and her ‘psychosexual issues,’ which
‘may continue to undermine her ability to care for the
children or to put them at risk. [The mother’s] inability
to care for the children was directly related to her secret
affair with [her boyfriend].’ He then goes on to state
that ‘[m]y position is that the children are better off with
their mother as primary caretaker, ideally.’ Further, as
previously discussed, [the respondent] attempted to
exert control over [the] mother by filing numerous
motions in the family court and in the juvenile court.
The credible evidence clearly and convincingly demon-
strates [the respondent’s] extensive history of attempts
to coercively control [the] mother financially and emo-
tionally. He has made numerous false allegations
against her regarding her mental health and drug use,
and with regard to the care of the children, all of which
has adversely affected the children.
  ‘‘[The respondent] did eventually admit in his testi-
mony at the [termination of parental rights] trial that
he has started to gain insight as to why the children were
removed and that the children were removed directly
as a result of the affidavit he filed with the family court
on July 29, 2015. He also admitted that he completely
blamed [the] mother for everything and had since come
to realize through therapy that his treatment of [the]
mother triggered the intimate personal violence and
coercive control which affected [the] mother and the
children in a negative way.
   ‘‘[The respondent] also testified that he never left the
children alone during their unsupervised visits with him
at his home and that Oais was never ‘a single second
alone’ with Safiyah, which is clearly at odds with the
credible evidence presented during the trial of this mat-
ter. The court finds that [the respondent] did leave
the children alone for periods of time both inside and
outside of the home. [The respondent] also testified
that he never asked the children to have overnight visits
with him. This testimony is also not credible, as the
children reported this information to [the department]
and their therapists; in addition, it was heard by a social
worker most recently at a visit with the children in
January, 2019. The court, as discussed [previously],
does not give credence to [the respondent’s] testimony
that he committed no physical violence or altercations
with [the] mother during their marriage. It is abundantly
clear that domestic violence occurred when [the
respondent] entered the home against [the] mother’s
wishes on July 29, 2015, and forced himself through the
locked bedroom door and that [the] mother sustained
injuries all within the hearing of the children. Further,
[the respondent appeared] to minimize ‘a couple of
isolated incidents,’ including pushing [the] mother away
when he was going to a meeting and [that] Safiyah may
have seen him ‘pushing her,’ all of which constitutes
domestic violence. The children have also reported
other domestic violence incidents in the house.
   ‘‘The court is also dismayed at [the respondent’s]
testimony that he believed [the] mother’s concerns
regarding inappropriate sexual contact between Safiyah
and Oais, when he has repeatedly and consistently
denied that it occurred, including verbally expressing
[such belief] to this court when the court ordered [that]
supervised visitation recommence on January 29, 2019.
The court finds deeply concerning [the respondent’s]
failure to acknowledge and appreciate the significance
of the alleged sexual misconduct by Oais with regard
to his young daughter, Safiyah. The court further finds
that, contrary to [the respondent’s] testimony, he has
attempted to alienate [the] mother from the children
and has attempted to cast her in a disparaging light by
making outrageous and disturbing false claims about
her. He has repeatedly objected to the prior permanency
plans of reunification with [the] mother. His actions
clearly belie his words that he respects and supports
[the] mother’s relationship with the children.’’ (Foot-
notes in original; footnotes omitted.)
                            D
                          Omar
  The court’s findings with respect to Omar are as
follows: ‘‘Omar . . . was born on January 17, 2008. He
is the [eldest] child of [the] mother and the fourth . . .
child of [the respondent]. . . . Omar was referred to
[the] Birth to Three [program for] services until the age
of three. He was reportedly diagnosed with autism at
the age of three and was evaluated at the Connecticut
Children’s Medical Center . . . . He transitioned to a
special education preschool program and requires a
higher level of care, including a higher level of parenting
with additional supports from his therapists, pediatri-
cian and support groups.
  ‘‘Omar, in addition to Safiyah and Muneer, [was]
reported by their foster mothers as infantile and devel-
opmentally behind when they arrived at the foster
home. Of special concern to the foster parents was the
children’s lack of toilet training, [their use of] diapers,
and [their] lack of basic hygiene. . . . As noted [pre-
viously], the children were ages five, four and three
at the time they were placed in their current foster
home. . . .
   ‘‘[Omar] was seen at the Center for Allergy, Asthma
and Immunology in September, 2018 . . . . He is con-
sidered medically complex due to his asthma. . . .
   ‘‘He is currently enrolled in the fifth grade. In Febru-
ary, 2017, it was determined that Omar no longer needed
special education services and [an education plan that
was created pursuant to § 504 of the Rehabilitation Act
of 1973; see 29 U.S.C. § 701 et seq.] was initiated. As
of February, 2018, Omar’s teacher reported that he had
become more vocal and had formed a small group of
friends, with whom he was able to interact appropri-
ately. . . . He continues to require additional assis-
tance with sensory tools and strategies, and extended
time on assessments and on class assignments.
   ‘‘Omar was referred for an autism reevaluation at
Western Connecticut Behavioral Health in February and
March, 2018. His history of significant trauma related
to domestic violence witnessed at home was noted. He
was diagnosed with unspecified trauma and stressor
related disorder, which was attributed to early complex
childhood trauma with an ongoing diagnosis of spec-
trum disorder requiring support. . . . Omar described
his visits with [the] mother positively but was consis-
tently negative in his description of his visits with [the
respondent] and has repeatedly expressed that he did
not want to see [the respondent] at all. He also consis-
tently expressed his desire to stay with his foster family.
The evaluator also opined that Omar’s current assess-
ment was consistent with his prior diagnosis of autism
spectrum disorder requiring support, although his
symptoms have improved substantially: ‘Omar’s trauma
exposure and his lack of interventions early on in his
life likely increased the intensity of his symptoms for
some time, although with increased stability in his life,
he has done well and continued to improve in terms of
his language, social and behavioral functioning . . . .
[He] is doing better now that he is in a safe and struc-
tured environment where he is learning necessary skills
. . . [and] it is likely that Omar will continue to make
gains in adaptive functioning if he remains in a safe,
structured and stable environment. . . . Omar must be
in a home that will be free of his witnessing and/or
experiencing any physical, sexual, emotional, or ver-
bal abuse.’
   ‘‘Omar started therapy at the Child & Family Agency
in early 2016. He was diagnosed with post-traumatic
stress disorder . . . . He participated in play therapy
to lower his level of avoidance by means of gradual
exposure. He initially presented as guarded in therapy
and transitioned to therapy with Muneer. He was suc-
cessfully discharged in the fall of 2017. He reengaged
in individual therapy there in March, 2018, pursuant to
[Judge Lobo’s] order. He is addressing his fears and
misunderstandings surrounding [the respondent] and
Islam.
   ‘‘Omar also participated in family therapy sessions.
His therapist, [DeRosa], noted that Omar’s diagnoses
in 2017 include autism, persistent depressive disorder,
and other reactions to severe stress, and that these
were due to his high level of anxiety. . . . Omar
reported during therapy to observing domestic violence
in the home, and he continued to have challenges in
discussing the dysfunction in the family home. [DeRosa]
also reported that Omar, as well as Muneer, were not
experiencing psychological suffering due to being in
foster care. [DeRosa] also noted that Omar had made
progress in the therapy and that extended therapy
would not be beneficial. As discussed [previously], the
children’s therapists did not support [the respondent’s]
engaging in therapy at the same time with [the] mother,
as they did not believe that [the respondent] was
‘grounded enough to make progress in family therapy.’
. . . Eventually, [the respondent] engaged in the family
therapy. Notably, both Safiyah and Omar were resistant
to [the respondent’s] engaging in the family therapy.
Omar was able to express that he was not happy that
[the respondent] was present at family therapy [visits],
but [he] eventually adjusted to [the respondent’s] pres-
ence. However, Omar was observed to continue to expe-
rience anxiety when [the respondent] was in the room.
Omar continues with individual therapy, which is going
well. . . . Of note, Omar’s therapist reported that
Omar is ‘highly ambivalent’ about reunification with
his parents.
   ‘‘Omar engaged in a child abuse consultation at the
Greater Hartford Children’s Advocacy Center at Saint
Francis Hospital and Medical Center on October 8, 2015,
for an evaluation due to concerns of witnessing domes-
tic violence between [his] mother and [the respondent].
[Omar] disclosed that [his] mother sustained cuts to
the front of her body after tripping over a cell phone
and falling onto broken glass. He further stated that
the glass broke because [the respondent] had a bat and
hit the glass, causing it to shatter on the floor, and that
[the respondent] ‘did this on accident.’ He noted that
if [the respondent] did not have the bat, ‘I would not
even be here.’ He also reported witnessing other inci-
dents of [the respondent] yelling at [the] mother. . . .
Omar also reported that he had seen [the respondent]
hit [the] mother and then [lie] about it. He also reported
that [the respondent] would not let [the] mother eat.
   ‘‘Omar completed a psychosexual evaluation and risk
assessment with Eliza Borecka at the Sterling Center
on June 22, 2018, due to allegations made by [the]
mother that there could have been a sexual abuse his-
tory of all three children by older [half siblings] or a
premature exposure to adult sexuality by [the respon-
dent]. Omar reported that he wanted to stay with his
foster parents . . . because ‘[my parents] can’t teach
me anything good. All I need to learn is with [my foster
mother]. I didn’t even know how to use the toilet when
I lived with my mom and dad. . . . They didn’t teach
us anything. We were wearing diapers when we came
to live with [our foster mothers]. I would wear a pull-
up to school. Mom was somewhere. Mostly, our nanny
was at home. Dad was at work.’ Omar also stated that
he did not want to move back home because ‘they will
just do the same to us. They will just teach us wrong.
They would treat us like babies, and [we] will end up
behaving like babies. Because they don’t know how to
grow a baby into someone with no sick mind. They will
raise us into a person with a sick mind. . . . We would
just become adults with special needs.’ Omar described
his father as a ‘dork and cruel’ and that [his] mother
‘eventually will not teach us wrong from right . . . .’
The evaluator opined that Omar’s responses did not
indicate clinically significant symptoms of trauma, nor
did he exhibit any behaviors indicating potential sexual
exposure. . . .
   ‘‘Omar continues to receive support and case manage-
ment through The Connection and his therapeutic foster
home where he has been placed . . . along with his
siblings, Safiyah and Muneer.
   ‘‘Omar, as well as Safiyah and Muneer, underwent a
psychological evaluation with Dr. Eric Frazer, Psy.D.,
a clinical and forensic child psychologist, on September
19, 2018. Dr. Frazer credibly opined that all three chil-
dren presented with significant psychological issues.
He reported that Omar had a long-standing preference
for staying with his foster parents. Omar stated that he
‘loved them and want[ed] to stay with them. . . . I’ve
improved a lot as a child since they took care of me.’
He also stated that any future communication with [his]
mother and [the respondent] should be decided by his
foster parents and that, if that occurred, ‘he would like
them to be spaced out every three months.’ Signifi-
cantly, when asked what it would be like if he lived
with [his] mother, Omar stated, ‘I would be really sad.
I wouldn’t progress anymore and still have visits with
my dad. I don’t want overnight visits to happen . . .
[because] I won’t be with [my foster parents]. I wouldn’t
be safe and wouldn’t feel too safe.’ When asked what
it would be like to live with [the respondent], Omar
stated, ‘[b]asically, the same thing with my mom, and
I would also have to be Muslim and I want to be Chris-
tian. He would spoil us, like the bad type of spoil; we
would just ask for everything and get it, like, not earning
anything.’ He further stated that he did not want any
more visits with his parents. ‘No more visits with either
parents.’ Dr. Frazer noted that Omar did discuss experi-
ences [that] he enjoyed with [his] mother and [the
respondent], but ‘those positive experiences did not
translate into the desire to sustain a parent-child rela-
tionship with either parent in the context of living with
them.’ He further opined as to all three children that,
‘[w]hat is developmentally consistent in the children’s
responses is their desire to have predictability, consis-
tency, and permanency in a home with foster parents
they perceived as being safe and [reliable] caregivers.
This is what all children seek and thrive on, so their
preferences do not show abnormal thinking. Given the
amount of time [they have spent] in their foster home,
it is understandable that they have developed trust and
a strong parent-child relationship with their foster par-
ents and wish to maintain it.’ Dr. Frazer also credibly
testified that the children were doing better qualitatively
in their developmental needs, including education and
learning needs, their socialization needs, and their emo-
tional needs. . . .
   ‘‘With regard to [the] mother’s and [the respondent’s]
need for coparenting, Dr. Frazer credibly opined that
the referral to a parenting coordinator was due to ‘a
significant presence of conflict. . . . Parents who are
able to coparent successfully in a productive manner
don’t have the need for coparenting therapy and defi-
nitely not a parenting coordinator . . . . [That] tells
me that there was a significant level of conflict, a signifi-
cant amount of coparenting difficulties . . . and that
. . . has introduced conflict to the children, which
makes it more difficult for each of the parties to parent
the children. And, then, in consideration of the special
needs of the children, it adds another additional
stress.’ . . .
   ‘‘Dr. Frazer also credibly opined that the concern to
him in the case ‘is, really, instability by innumerable risk
factors, risk factors that were identified with education,
social development with emotional development,
coparenting conflict, things like that.’ Most persuasive
to the court was Dr. Frazer’s opinion that if the children
were returned to their home where the behavior of the
caregivers was not predictable and consistent, ‘their
overall history show[s] that they’re at significant risk
of regression . . . . They could start lagging academi-
cally. They could have difficulty with peer relationships.
They could start showing resumption of symptoms
associated with anxiety that they . . . had been treated
for.’ . . .
   ‘‘Dr. Frazer also compellingly testified that, with
regard to the three children’s clear preference to remain
with their foster parents, ‘[i]t’s more about what they
have come to experience as young children in terms of
consistency, predictability, expectations, routines, and
connection to their caregivers . . . . They’ve
improved academically and socially and emotionally,
as well . . . . Those are really the significant factors
that I see influencing the articulation of their prefer-
ences. . . . [T]he way the children conveyed it to me
was the way they described their routines at the foster
home. They knew what to expect, what was happening
after school. They were able to talk about their day.
They had activities that they described that were hap-
pening on the weekends. So, it was really about their
communication, about their routines and their sense of
expectation and familiarity with that which was the
way they described their perception versus when they
were living with . . . their parents [at which time they]
didn’t have those things.’
   ‘‘As noted [previously], Omar also participated in a
court-ordered psychological evaluation with Dr. Hum-
phrey in October, 2015, and an additional court-ordered
evaluation in late 2018. Dr. Humphrey opined that Omar,
along with Safiyah and Muneer, had been ‘living in a
conflict-laden home environment that has included alle-
gations of intimate partner violence, educational
neglect, and counterclaims of parental inadequacy and
neglect.’ In his 2018 interview with Omar, Dr. Humphrey
noted that Omar had thrived at school and in his social-
izations. He also noted that his posture toward [the
respondent] had changed dramatically since his
removal in 2015. He expressed that he no longer wanted
to go to visits and did not want to go to the mosque,
nor did he want to continue to engage in therapy. He
also expressed that [his] mother and [the respondent]
did not ‘teach him and his siblings well . . . .’ Dr. Hum-
phrey credibly opined that ‘Omar presents as [a] child
who received inadequate care with his parents that
contributed to social, academic, and developmental
delays, and contributed to problems with behaviors,
including enuresis and problems with interpersonal
communication. He has shown improvement in all these
areas since entering foster care . . . .’
   ‘‘As noted [previously], Omar was placed with his
siblings, Safiyah and Muneer, in a therapeutic foster
home through The Connection in July, 2015. The foster
home consists of two foster mothers and their adopted
daughter. There have been no concerns with the foster
home. Muneer and Omar share a bedroom in the home.
Omar has been thriving in his foster home where he is
well cared for and has been given much needed struc-
ture and parenting. Omar continues to receive weekly
support and case management from The Connection.
Omar has significantly progressed emotionally, physi-
cally and educationally since being placed in the foster
home. Omar has a strong bond with his foster family,
in addition to his brother and sister, and clearly wishes
to remain in their care. . . .
   ‘‘[The respondent’s] visits [with Omar] were initially
supervised by [the department] and then became unsu-
pervised in July, 2018. As discussed [previously], [Judge
Burgdorff ordered that supervised] visits with [the
respondent] be reinstated due to credible reports that
[the respondent] does not consistently supervise the
[children during] visits . . . when they are in
Muhammed’s and Oais’ presence in [the respondent’s]
home. [The respondent’s] visits take place primarily at
his home on Sundays due to his work schedule. Omar
has expressed, for a significant amount of time, that he
does not wish to reunify with either [the] mother or
[the respondent] but appears, at times, to enjoy his
visits with [the] mother and [the respondent], as well
as his older [half siblings], Muhammed and Oais. At
times, he has been distant and guarded with [the respon-
dent] but also, at times, has some positive interactions
with him. Omar has consistently expressed his opposi-
tion to overnight visits with [the] mother or [the respon-
dent], stating that he is ‘not comfortable.’ At times, he
has been resistant in attending visits with [the respon-
dent] but had no issues when attending the visits. He
has, at times, refused to speak with [the respondent]
on the telephone at the foster home. Notably, after a
visit with [the respondent] on July 8, 2018, Omar wet
his bed on July 9, [2018], and July 14, 2018, for the
first time in approximately four months. Notably, these
[incidents] occurred after discussions regarding over-
night visits with [the respondent].
   ‘‘Omar has been consistently adamant in his desire
to stay in with his foster family, even going so far as
to trying to bribe the social worker in an attempt to
ensure [that] he stays there. Omar continues to address
these issues in therapy. Recently, he appears to have
tired of the visits with his parents and with his service
providers. Omar is well bonded with his foster parents,
in whose home he has resided with Safiyah and Muneer
for almost four years, along with his foster parents’
adopted daughter. He has a strong, stable and loving
bond with his foster family. He has consistently
expressed his wish not to reunify with either [the]
mother or [the respondent], and has expressed that he
would like to be adopted by his foster parents and that
he wants to ‘stay with them forever.’ Omar’s foster
parents have expressed their willingness to adopt [the
children] . . . if they become legally available to do
so.’’
                            E
                         Safiyah
   With respect to Safiyah, the court found the following
facts: ‘‘Safiyah . . . was born to [the] mother and [the
respondent] on February 8, 2009. She is [the respon-
dent’s fifth] . . . child and [the] mother’s second . . .
child. [The] [m]other reported that Safiyah met develop-
mental milestones but [that she] was somewhat
delayed. She was evaluated by [the] Birth to Three [pro-
gram for services] but was deemed not eligible. She is
in good overall physical health and is fairly active. Her
pediatrician noted no ongoing developmental concerns.
. . . She has been diagnosed with asthma and is treated
at the Center for [Allergy] Asthma and Immunology.
. . .
   ‘‘Safiyah is currently enrolled in the fourth grade and
is identified as a regular education student. Due to con-
cerns by [the department] that she required special
education services, her school implemented a leveled
literary instruction group as an intervention. Safiyah
has improved academically and she is currently on
grade level with her reading. She is approaching and
meeting expectation[s] in several classes. She has sev-
eral classes where she is not meeting expectations.
Safiyah has had several meetings with the school
worker due to some behavioral issues.
  ‘‘Upon entering [the department’s] care, Safiyah was
placed in a therapeutic foster home through The Con-
nection. She continues to receive weekly support and
case management from The Connection. At the time
she entered care, Safiyah presented with sexualized
behaviors, bed-wetting, was emotionally dysregulated,
and hyperactive. . . .
   ‘‘Safiyah’s therapist credibly testified that Safiyah’s
exposure to domestic violence in the home played a
significant factor in her [post-traumatic stress disorder]
diagnosis and that she has made significant progress
since being placed in her foster home. She has matured,
improved her self-esteem and personal advocacy
[skills], as well as her overall coping skills. She has
developed appropriate boundaries with her brothers
and become more vocal in expressing her concerns to
adults. Her incontinence issues have resolved, as well.
She commenced therapy in early 2016 and was success-
fully discharged in March, 2018. She continues to work
on addressing her fears and misunderstandings with
regard to [the respondent] and Islam.
   ‘‘Safiyah is currently engaging in family therapy ses-
sions with each parent. Her therapist, [Baker], noted
that Safiyah adapted and transitioned into therapy,
which included the trauma treatment model, and made
progress. She improved in her self-regulation and self-
not disclose any new trauma while in foster care. Over-
all, Safiyah has improved her behaviors and has demon-
strated the ability to advocate for herself and maintain
healthy boundaries with her siblings and her peers. She
was discharged from therapy successfully.
   ‘‘Safiyah engaged in a child abuse consultation at the
Greater Hartford Children’s Advocacy Center at Saint
Francis Hospital and Medical Center on October 8, 2015,
for an evaluation for sexual abuse due to concerns of
witnessing domestic violence between [her] mother and
[the respondent] as well as allegations of inappropriate
contact by an older [half brother], and possible expo-
sure to pornography. During the forensic interview, Saf-
iyah reported observing multiple incidents of domestic
violence between [her] mother and [the respondent],
including [the respondent] throwing a glass at [her]
mother, that [her] mother was bleeding, and that [the
respondent] was mad at [her] mother and pushed her.
She also reported other past incidents [in which the
respondent] pushed [her] mother. She reported that
[her] mother ‘doesn’t ever do anything bad to my dad.
It’s only my dad.’ She reported an incident while in the
family car when [the respondent] told [her] mother he
was ‘going to explode’ her. She also reported witnessing
[her] mother being pushed and hit by [the respondent].
She also reported that Muneer and Omar touched her
‘private space . . . with their hands under their cloth-
ing . . . lots of times.’ She also stated that Muneer
made her touch his ‘private spot.’ Therapy and a medical
evaluation was recommended.
   ‘‘Safiyah was referred for a psychosexual evaluation
in July, 2017. She reported a history of domestic vio-
lence between [her] mother and [the respondent]. Safi-
yah was reported to have a number of behavioral issues
when she came into [the department’s] care, including
inappropriate boundaries and touching with her sib-
lings, and being inappropriately touched by an older
[half sibling]. There were concerns [that] she was
exposed to inappropriate sexual content prior to her
removal. She also struggled with daily routines. Con-
cerns were raised regarding [the respondent’s] affec-
tionate behavior with her, as well as Omar and Muneer,
especially in light of the [respondent’s] awareness of
the children’s sexual behaviors.
   ‘‘Safiyah underwent a psychosexual evaluation and
risk assessment at the Sterling Center on June 22, 2018.
Safiyah reported that she was living in [a] foster home
‘to be safe’ and because ‘we were not treated well.’ She
reported that [her] mother and [the respondent] ‘did
not teach us anything.’ She reported Muneer touching
her on her private body parts, but the evaluator noted
that [such contact] did not exceed ‘normative physical
exploration between the siblings.’ She also reported
that [her] mother had all three children take showers
together and that the cats were allowed to urinate on the
children’s beds. The evaluator opined that ‘the evident
hygiene issues and inadequate boundaries perhaps illus-
trate deficient understanding of responsible parenting
by the adult who was providing direct care to Safiyah
and her siblings at home.’ She further opined that Safiy-
ah’s responses to questions did not indicate clinically
significant symptoms of trauma but that she needed
further mental health support focusing on her anger,
boundaries and coping skills. She further noted that
‘[i]t is likely that she is suppressing her true feelings in
order to please the people around her.’
   ‘‘As noted [previously], Safiyah underwent an evalua-
tion with [Dr. Frazer] on September 19, 2018. Safiyah
reported that she felt closest to her foster family, and
Omar and Muneer. She stated [that] she wanted to con-
tinue living with her foster parents and that she liked
it there: ‘Because it’s fun there. We go places a lot . . . .
It makes more sense . . . . Like, let’s say we got in
trouble and asked for our tablets, [her foster mother
would] say no. At home with mom or dad, [they] would
say, yeah, sure.’ Safiyah expressed ambivalence and
uncertainty in continuing communication with [her]
mother and [the respondent], and indicated [that] she
would like to do it by telephone. She also stated [that]
she would like to continue seeing them at their homes
but with no overnight visits. Notably, she expressed
[that] she did not want to live with either [her] mother
or [the respondent]. . . .
   ‘‘Safiyah initially had supervised visits with [her]
mother and [the respondent]. She was initially resistant
to the visits with [her] mother and [the respondent].
. . . [The respondent’s] visits were initially supervised
by [the department] and then became unsupervised. As
discussed [previously], [Judge Burgdorff] . . . ordered
[that the respondent’s] visits be supervised in [light]
of reports that [the respondent] does not consistently
supervise the visits between Omar, Safiyah and Muneer
when [the children are] in Muhammed’s and Oais’ pres-
ence. [The respondent’s] visits take place primarily at
his home on Sundays due to his work schedule. . . .
Safiyah appears to enjoy her visits with [her] mother
and [the respondent], as well as her older [half siblings]
. . . . She appears to have developed a positive bond
and has not reported any concerns. However, Safiyah
has consistently stated that she does not wish to have
overnight visits with either [her] mother or [the respon-
dent], and that she does not want to reside with either
[her] mother or [the respondent]. She also stated that
she does not like to go to the mosque and that she does
not understand why she has to go when she had not
gone before.
   ‘‘As noted, Safiyah was placed, along with her sib-
lings, Omar and Muneer, with her foster parents and
their adopted daughter after entering [the department’s]
care in 2015. She is well bonded with her foster family,
in addition to Omar and Muneer, and is emotionally
attached to them.’’
                           F
                        Muneer
   With respect to Muneer, the court found the following
facts: ‘‘Muneer . . . was born to [the] mother and [the
respondent] on March 4, 2010. He is [the respondent’s]
sixth . . . child and [the] mother’s third . . . child.
[The] [m]other reported that Muneer met all develop-
mental milestones. However, his pediatrician reported
that he had a history of delayed milestones but [that
he] has no current concerns. He is in overall good
health. . . . He is deemed medically complex due to
his diagnosis of asthma, for which he is seen at the
Center for Allergy, Asthma and Immunology. . . .
   ‘‘At the time Muneer entered [the department’s] care
in 2015, he was placed in a therapeutic foster home
through The Connection. He continues to receive
weekly support and case management from The Con-
nection. At the time of his removal, Muneer was experi-
encing issues with bed-wetting and hygiene. . . . Since
being placed in his foster home on July 31, 2015, those
issues have resolved.
  ‘‘Muneer is currently enrolled in the third grade,
where he is identified as a regular education student
with no educational or developmental concerns
noted. . . .
   ‘‘Muneer is currently reported to be an overall happy
child and is fairly well-behaved. Muneer was initially
engaged in individual therapy at the Child and Family
Agency in 2016, and consistently attended until fall,
2017, when he was successfully discharged. He then
reengaged in therapy in March, 2018. He is also engaged
in a school-based program to avoid missing time at
school. Muneer’s therapy focuses on his fears and mis-
understandings surrounding [the respondent] and
Islam. Muneer appears to enjoy talking about his feel-
ings. He occasionally displays oppositional behaviors,
including talking back to his foster parents. Muneer has
also been engaging in family therapy with [his] mother
and [the respondent], and his siblings. Muneer has made
improvements in that he is better able to articulate his
feelings and implement the coping skills [that] he has
learned in therapy.
  ‘‘Muneer underwent a forensic interview at Saint
Francis Hospital and Medical Center’s Children’s Advo-
cacy Center on October 8, 2015. Muneer did not engage
and did not want to discuss the domestic violence inci-
dent at the family home on July 29, 2015. No assessment
was made due to his refusal to engage.
   ‘‘Muneer underwent a psychosexual evaluation and
risk assessment at the Sterling Center on June 22, 2018.
Muneer had been diagnosed with dysthymic disorder
and other reactions to severe stress. He also reported
a history of domestic violence between [his] mother
and [the respondent]. At the time he was placed in [the
department’s] care, Muneer had a number of behavioral
issues, including inappropriate touching and bound-
aries with his siblings. He reported a history of night-
mares and intrusive thoughts. . . . The foster parents
received a call from Muneer’s school reporting that
Muneer was humping another boy and [had] locked
himself and the little boy in a bathroom stall. His foster
parents described him as [engaging in] sexual/fantasiz-
ing behaviors. Muneer reported that he had touched
Safiyah in her private area but did not do it anymore.
Muneer reported seeing [his] mother and [the respon-
dent] without clothes on the television at his parents’
home. He reported that Omar and Safiyah saw it, as
well. The foster parents reported that, as of the time
of the evaluation, he had not engaged in that type of
behavior for approximately a year and a half. He also
had issues with being controlling and demanding, and
[he] engaged in long temper tantrums in the foster home
and in public. Those behaviors were reported to have
improved since [he was] placed in his foster home.
The evaluator opined that Muneer’s responses indicate
clinically significant symptoms of trauma with elevated
responses in the areas of anxiety, depression, post-
traumatic stress, sexual concerns and sexual preoccu-
pation. He exhibited significant distress when dis-
cussing the topic of sexuality and physical boundaries.
. . . It was noted that . . . Muneer’s exposure to sex-
ual content in the years prior to his removal continued
to generate a very strong response in Muneer. As the
evaluator noted, Muneer’s exposure to the sexual con-
tent would likely cause him to react to it through
unusual behavior, and his reactivity will be displayed as
sexualized behavior, as demonstrated in his sexualized
behavior with Safiyah and the child at his school. His
evaluator opined that Muneer presented as a child who
exhibits significant symptoms of significant stress and
emotional burden due to his life circumstances, ‘[and]
he reports symptoms of anxiety, depression and confu-
sion about where his life is going and he desperately
needs stability and resolution to the turmoil he has been
experiencing in the past three years.’ . . .
   ‘‘Muneer underwent an evaluation with [Dr. Frazer]
on September 19, 2018. Muneer expressed feeling clos-
est to [his] mother but that he did not want to stay
overnight at either [his] mother’s or [the respondent’s]
homes. Muneer expressed that he wanted to continue
living with his foster parents ‘[b]ecause they taught me
everything I need to know . . . they taught me right
from wrong. I don’t think my biological parents are
ready for kids yet . . . [t]hey don’t teach me things I
need to know. They taught me things that are not right.
I love them but if they are going to treat me that way,
I just don’t want to stay with them.’ He further stated
that, ‘[o]ne day, my dad threw a glass at my mom, and
I had to go stay with someone else.’ Muneer also noted
that he would miss [his] mother and [the respondent]
if he stayed with the foster parents because he loved
them. He was uncertain and ambivalent regarding ongo-
ing communication with [his] mother but did not want
to stay in communication with [the respondent]. He
also noted that he might consider seeing his parents
once a month, as well as [on] special days. . . .
   ‘‘Muneer initially had supervised visits with [his]
mother and [the respondent]. . . . [The respondent’s]
visits were initially supervised by [the department] and
then became unsupervised. Most recently, [Judge Bur-
gdorff] ordered [that the respondent’s] visits be super-
vised in [light] of reports that [the respondent] does not
consistently supervise the visits between Omar, Safiyah
and Muneer when in Muhammed’s and Oais’ presence.
. . . Notably, Muneer has consistently expressed his
opposition to overnight visits with [his] mother or [the
respondent], stating that he is ‘not comfortable.’ He has
expressed that his visits with [the respondent] ‘are not
so good’ and that he does not like attending the mosque.
   ‘‘Muneer is well bonded with his foster parents in
whose home he has resided with Safiyah and Omar for
almost four years, along with his foster parents’ adopted
daughter. He has a strong, stable and loving bond with
his foster family. He initially expressed that he wanted
to live with [his] mother and expressed fear of [the
respondent] due to his exposure to domestic violence
between his parents. However, most recently, he has
consistently expressed his wish not to reunify with
either [his] mother or [the respondent] and would like
to be adopted by his foster parents.’’
                            G
                        Religion
   The court made additional findings concerning the
subject of the children’s religion, as follows: ‘‘As [dis-
cussed previously, the respondent] . . . is a practicing
Muslim. [The] [m]other was also a practicing Muslim
when the children were in her care. She has since
expressed the desire to have the children [introduced]
. . . to other religions and supports their celebration
of other holidays, such as Christmas. [The] [m]other
has celebrated these holidays with the children. [The
respondent] has consistently not been in agreement.
The court finds no credible evidence supporting [the
respondent’s] claim that the foster parents have
attempted to alienate the children from [their] Muslim
father. The foster parents are practicing Christians who
have not forced the children to engage in religious prac-
tices. However, notably, the children reported [that]
they did not attend a mosque before their removal.
They have also expressed some anxiety regarding their
current religious identities. As noted [previously], [the
respondent’s] visitation time with the children was
increased by thirty minutes for the purpose of religious
education, but he has made little effort to engage with
the children to discuss religion. He has given the chil-
dren gifts on Muslim holidays but does not engage in
prayer with the children before eating during the visits.’’
                            H
                 Adjudicative Findings
  In the adjudicative phase of the proceeding, the court,
relying on its prior detailed findings concerning the
services that were provided to the mother and the
respondent to facilitate reunification, determined that
the children had proven by clear and convincing evi-
dence that the department made reasonable efforts to
reunify the mother and the respondent with the chil-
dren. The court found that, on December 18, 2017, the
children were found to have been neglected.
  The court then found by clear and convincing evi-
dence that the mother and the respondent had failed
to rehabilitate. The court stated: ‘‘[T]he evidence . . .
clearly and convincingly demonstrates that [the] mother
and [the respondent] have failed to rehabilitate to the
extent that the children can be returned to their care
or custody. They clearly have not rehabilitated in a
timely manner. They clearly cannot adequately meet
the children’s developmental, emotional and medical
needs at the present time, nor in the foreseeable future.
Neither parent has gained the necessary insight and
ability to care for their children, given their ages and
needs, including their special needs, within a reasonable
period of time. . . . They have not sufficiently and suc-
cessfully engaged in rehabilitation in a timely manner
nor have they made adequate progress to the extent
that it is safe for the children to return to their care,
given their ages and need for permanency. Further,
giving them additional time to [rehabilitate] is neither
in the children’s best interests nor in their need for
permanency in light of their clear failure to do so over
the past four years.
   ‘‘The evidence clearly and convincingly reveals that
[the] mother and [the respondent] continue to have a
significant lack of parenting skills, including coparent-
ing skills. Prior to the children’s removal from the home,
both parents relied on a series of nannies and babysit-
ters to care for the children. [The] [m]other was often
out of the home or sleeping late. [The respondent] was
working. They both failed to teach the children basic
tasks, such as toilet training and personal hygiene. The
court finds it both disturbing and remarkable that these
children were not toilet trained and were using diapers
at the time [that] they were placed in their current
foster home. They both failed to ensure that the children
attended school and arrived [at] school on time. Neither
were involved in the children’s day-to-day lives, and
both failed to meet some of their basic needs. [The
respondent] denied responsibility for their day-to-day
needs and consistently blamed [the] mother.
   ‘‘Further, these parents engaged in intimate personal
violence in the home and in the family car, in the pres-
ence of the children, on at least several occasions. The
clear and convincing evidence shows a clear pattern of
intimate personal violence, including coercive control,
by [the respondent] toward [the] mother during their
marriage and since the children’s removal. He has
repeatedly attempted to control [the] mother emotion-
ally and financially. He has continuously made many
false aspersions regarding [the] mother to [the depart-
ment] and the providers. [The respondent’s] failure to
sufficiently rehabilitate is clearly exemplified by [his]
conduct and words over the four years since the chil-
dren’s removal. [The respondent] has consistently main-
tained that he has not done anything wrong and [has]
failed to fully accept responsibility for the role he played
in the removal of his children. He clearly misrepre-
sented, if not outright lied, regarding the circumstances
surrounding the children’s removal, and blamed [the]
mother for filing what he characterized as false charges
against him with regard to the July 29, 2015 domestic
violence incident in the home. He also clearly failed to
sufficiently gain the necessary insight into his coercive
and controlling nature in his relationship with [the]
mother and how this impacted the care of his children
both before and after their removal. [Although the
respondent] eventually admitted that he had committed
some controlling behaviors toward [the] mother, that
realization was much too little and much too late. His
actions and words belie that belief, as his coercive con-
trol continued up to the commencement of the . . .
trial. Further, it is abundantly clear that [the respon-
dent] has always put his interests first and the children’s
second. His actions have clearly been damaging to the
children and to their relationship with [the] mother. It
is abundantly clear that the [respondent] has utterly
failed to gain sufficient insight into his ongoing need
to exert control.
   ‘‘[Although the respondent] has consistently reported
a positive relationship with [the] mother and the impor-
tance of her role as the mother of the three children,
his actions and words also clearly belie those state-
ments. He has vehemently opposed [the department’s]
plans of reunification with [the] mother and continually
presented evidence that [the] mother was unfit to parent
the children, made numerous false allegations against
her and has made extensive efforts to prevent [the]
mother from reunifying with the children. As discussed
[previously], [the respondent], in his affidavit filed with
the family court, made many outrageous and false state-
ments vilifying [the] mother and her care of the children.
Further, [the respondent’s] actions and statements have
detrimentally impacted the children. There is clearly
an overwhelming need to control on the part of the
[respondent], and he has not been able to sufficiently
overcome that need through his services. He has clearly
been unable to gain the necessary insight into his ongo-
ing issues in a timely manner to make it even remotely
possible to return the children to his care in a reason-
able period of time.
   ‘‘[The department] offered timely and reasonable ser-
vices to [the respondent]. Any delay in receiving those
services is directly attributable to [the respondent]. As
discussed [previously], [the respondent] was not in
agreement with several of the recommended treatment
providers and retained his own. Further . . . the
record is replete with numerous instances of [the
respondent’s] coercive control in all aspects of this
case, from [the department], [the] mother, the service
providers and, most importantly, the children. [The
respondent] attempted to manipulate and control some,
if not all, of the providers, especially Dr. Lothstein and
Attorney Moskowitz, by giving incorrect and misleading
information. It was that coercive and controlling influ-
ence with Attorney Moskowitz that led to [the] failure
of the coparenting services and required another copar-
enting provider, which commenced only recently.
   ‘‘[The respondent] consistently presented himself in
the best possible light and often blamed [the] mother,
in addition to [the department] and the foster parents.
He has made disparaging remarks about the foster par-
ents on at least several occasions and has blamed them
for their ongoing issues. He also testified that he had
a ‘very friendly and benign relationship’ with the foster
parents. The credible evidence clearly demonstrates
that [this characterization] is not true. [The respon-
dent’s] actions and words have clearly demonstrated
his inability to put his children’s needs ahead of his
own. Further, the court is concerned regarding [the
respondent’s] testimony that he would continue to
assist [the] mother financially and allow the children [to
have] access to her if the court terminated her parental
rights, which is clearly indicative of his ongoing desire
to control [the] mother.
   ‘‘[Although the respondent] did eventually make
some limited progress in his therapy [by] admitting to
his control issues . . . these limited admissions are
woefully insufficient to support a finding of a sufficient
degree of rehabilitation. He certainly did not come to
those realizations within a reasonable period of time.
. . .
   ‘‘As also discussed [previously], [the department] also
facilitated supervised and unsupervised visits with [the
respondent]. It accommodated [the respondent’s] insis-
tence that the visits be held on Sundays to accommo-
date his work schedule. As discussed, [the respondent]
failed to ensure that the children were not left unsuper-
vised after the unsupervised visits commenced, and [he]
allowed his older sons to be alone with the children.
[The respondent] was well aware of the concerns of
inappropriate sexual contact with Safiyah but failed to
consider her safety and well-being during the visits.
This not only clearly demonstrates [the respondent’s]
lack of insight but also a clear lack of judgment. Rather
than putting the safety of his children as a priority,
he continued to deny [that] any inappropriate sexual
contact occurred through the trial of this matter. He
has also failed to engage on a consistent basis with the
children during the visits, thus failing to provide the
routine and structure they clearly need.
   ‘‘In light of the above, the court finds that [the respon-
dent] failed to sufficiently rehabilitate in that he has
failed to attain a level of stability to permit his children
to be safely placed in his care. He has made limited
progress with his ongoing significant control issues,
which has been an impediment to his gaining any lasting
benefit from his services. He has failed to gain the
necessary insight into his ongoing issues, which pre-
vents him from successfully reuniting with his children.
. . . [Although the respondent] did eventually comply
with his court-ordered specific steps, that is not enough
to show rehabilitation. . . . Further, in determining
whether a parent has achieved sufficient personal reha-
bilitation, the court may consider whether the parent
has corrected the factors that led to the initial com-
plaint, regardless of whether those factors were
included in the specific expectations ordered by the
court or imposed by [the department].’’
   The court concluded that the mother had not rehabili-
tated. The court then stated: ‘‘The court notes that [the]
mother and [the respondent] appear to love their chil-
dren, and the children, at times over the past four years,
have indicated their love and affection for [their] mother
and [the respondent], but that is simply not enough to
support reunification. . . .
   ‘‘Of paramount consideration to the court is the issue
of stability for [the children]. . . . Our laws recognize
that a child is legally entitled to some minimal standard
of safety, which should include a parent’s desire to
protect and keep their children safe in all ways, includ-
ing physically and emotionally. [The] [m]other and [the
respondent] have failed in their ability to sufficiently
demonstrate their ability to parent and meet these criti-
cal needs of their three children. [The children’s] need
for permanence far outweighs any remote chance that
[the] mother or [the respondent] may rehabilitate in the
far distant future, which they clearly have not done
since the children’s removal. Either due to lack of ability
or desire, [the] mother and [the respondent] have failed
to successfully accomplish in the past four years what
was needed to consider reunification as an appropriate
conclusion. They cannot provide their children with a
nurturing, safe and structured environment. They have
clearly repeatedly failed to put the needs of their chil-
dren ahead of their own, both prior to and subsequent
to [the children’s] removal from the home. They have
each failed to sufficiently understand the detrimental
impact of their actions, or lack thereof, on the children.
These children cannot afford to wait for their parents
to rehabilitate. The [children] . . . have presented
compelling evidence that they need permanency and
stability now.
   ‘‘Accordingly, the court finds that, based upon the
credible testimony and documentary evidence pre-
sented, [the children] . . . have met their burden of
proof by the rigorous standard of clear and convincing
evidence, that [the] mother and [the respondent] have
failed to achieve the degree of rehabilitation that would
reasonably encourage the belief that, within a reason-
able period of time, considering the ages and needs of
these three children, either [the] mother or [the respon-
dent] could assume a responsible position in the chil-
dren’s lives. They have each clearly failed to sufficiently
address their ongoing issues and parental deficiencies
that gave rise to [the department’s] involvement. Fur-
ther, the court also finds by clear and convincing evi-
dence that to allow [the] mother or [the respondent]
additional time to rehabilitate would adversely affect
the children’s emotional stability and well-being, espe-
cially in light of the children’s ongoing special needs
and their desperate need for permanency, four years
after their removal. Either through lack of ability or lack
of desire, neither parent has made sufficient progress
toward addressing the child protection issues or their
rehabilitative status as it relates to the children’s ongo-
ing needs. [The] [m]other’s and [the respondent’s] ongo-
ing limitations and deficits have clearly proven to be
an insurmountable barrier to reunification.’’ (Cita-
tions omitted.)
                            II
              DISPOSITIONAL FINDINGS
   In the dispositional phase of the proceeding, the court
made findings concerning each of the criteria set forth
in § 17a-112 (k). Thereafter, the court made findings
concerning the best interests of the children, in relevant
part, as follows: ‘‘It is clear that [the children] cannot
be returned to their mother or [to the respondent].
The court has balanced each child’s intrinsic need for
stability, sustained growth, development, well-being
and permanency against the potential benefits of main-
taining a connection with their biological parents. . . .
In consideration of all these factors and after weighing
all of the evidence, the court finds that the clear and
convincing evidence has established that it is in the
best interests of [the children] to terminate the parental
rights of the . . . mother and the respondent . . . to
ensure that they each have a secure and safe placement
so [that] they can continue to grow, thrive and mature
to become productive children and adults. They need
the permanency and stability that their foster parents
will continue to provide for [them], as they have suc-
cessfully done over the past four years. As our courts
have long observed, the deleterious effects of prolonged
temporary care is well known. . . .
   ‘‘[The children] need this closure of the uncertainty in
their lives and the removal of the possibility of returning
home to their mother or [the respondent], the thought
of which has caused them undue stress, anxiety and
emotional discomfort. As noted by Dr. Frazer, the chil-
dren have a fear of removal from their foster parents,
which causes them anxiety, and to remove them from
their foster parents after four years would be traumatic.
Neither [the] mother nor [the respondent] offer any
reasonable prospect of providing any form of the stabil-
ity, safety and permanency that these three children
need in the foreseeable future. The evidence, as dis-
cussed in detail . . . clearly and convincingly estab-
lishes that neither [the] mother nor [the respondent] is
a stable and competent caretaker for [the children].
. . . The court is aware of the affection that the chil-
dren have, at times, felt for their parents. However, the
court, based on the evidence presented, does not find
a strong bond between any of the children with either
[the] mother or [the respondent]. This, in conjunction
with each parent’s inability to substantially and suffi-
ciently benefit from their treatment and services, clearly
indicates that reunification cannot occur in the near
future. . . . Any further delay would be clearly detri-
mental to the children. The clear and convincing evi-
dence has demonstrated that their strongest and most
compelling bond is with their foster parents. It is abun-
dantly clear to the court that these three children have
thrived in their foster home . . . . They receive the
attention, care and love that they were clearly lacking
in the care of [the] mother or [the respondent]. Since
placement in the foster home, the children significantly
improved physically, educationally and emotionally.
They are much more emotionally stable, better at com-
munication and their basic hygiene has improved. The
inappropriate sexual touching between them has
stopped. The bed-wetting has greatly diminished. The
foster parents are providing excellent parenting to these
three children and they have flourished in that care.
These three children have a strong and loving bond
with their foster family. They consider their foster par-
ents their parents. They look to them for care, love and
support. They love their foster sister. They love each
other. . . . The children’s need for stability, predict-
ability, and permanency, which they currently have in
their foster home, far outweighs any need to maintain
a connection with [the] mother or [the respondent].
The court concludes that it is clearly not in the chil-
dren’s best interest[s] [to maintain such connection].
  ‘‘The court must reiterate and emphasize in its best
interest[s] findings that [the children] have consistently,
repeatedly, and adamantly stated that they do not want
to return to either [the] mother’s or [the respondent’s]
care. The court finds their statements and desires quite
compelling and quite understandable in light of the
totality of the circumstances of this case. They have
all expressed the desire to be adopted by their foster
parents. Further, the court must also credit these chil-
dren for their deep insight into the flawed parenting
and care received from their parents while in their care.
These statements emphasize the court’s finding that the
care of these children was never a priority for these
parents.
   ‘‘Accordingly, after considering the children’s ages
and the totality of the circumstances, the court finds
that termination of [the] mother’s and [the respon-
dent’s] parental rights is in the best interests of . . .
[the children]. The convincing and clear evidence has
established that [the] mother and [the respondent] are
in no better position today to provide for their children
than they were at the time of their removal. The prob-
lems that led to the children’s removal have not been
rectified, and the prospects of improvement are bleak
at best, especially in light of the fact that these children
have been out of the parents’ care for four years. Despite
all of the services offered and provided to [the] mother
and [the respondent], they have clearly not sufficiently
benefited from those services in which they did engage.
. . . These children need the security and safety of a
stable and permanent home, which is clearly found in
their current home. Further, the court finds that it would
be clearly detrimental to the well-being of these children
to delay permanency any longer in order to allow [the]
mother and [the respondent] additional time to rehabili-
tate especially when they have not successfully done
so over the past four years. This conclusion is clearly
and convincingly supported by the testimony of the
witnesses as well as the information contained in the
exhibits presented at the time of trial.’’ (Citations
omitted.)
  The court ordered that the parental rights of [the]
mother and the respondent be terminated, denied [the]
motions to revoke [the] commitment [of the children
to the care and custody of the commissioner] that had
been filed by [the] mother and the respondent, and
appointed the commissioner to be the statutory parent
of the children.
                            III
                     JUDICIAL BIAS
  The first claim raised by the respondent is that judi-
cial bias deprived him of a fair trial. We disagree.
  In analyzing his claim of judicial bias, the respondent
draws our attention to a myriad of specific statements
and rulings made by the court, both prior to and during
the lengthy trial.11 Additionally, the respondent draws
our attention to isolated portions of the court’s lengthy
memorandum of decision. The respondent views these
rulings, comments, and findings as evidence of bias.
He argues that the court ‘‘made numerous flagrantly
prejudicial comments before the commencement of the
trial and during the trial, and conducted [itself] in a
prejudicial manner throughout the trial. [The court’s]
bias clearly manifested when [it] arrived at a conclusion
wholly antithetical to individual and cumulative witness
testimony.’’ (Footnote omitted.)
   In attempting to demonstrate bias on the part of the
trial court, the respondent states in general terms that
the court had ‘‘a prejudicial agenda.’’ The respondent
argues that the court improperly relitigated ‘‘the find-
ings of prior neglect,’’12 predetermined several of the
factual issues in the case,13 drew inferences adverse to
him solely on the basis of motions that he [had] filed
against [the] mother,14 deprived him of his right to con-
sult with counsel during trial,15 and made many eviden-
tiary rulings that were adverse to him.16 The respondent
argues that the court erroneously ‘‘preclude[d]’’ the tes-
timony of several witnesses, including Moskowitz,
Gockel, Lothstein, Humphrey, Hechtman, [department
social worker Michael] Jones, [the] mother, and himself.
He also argues that the court’s decision was unfair in
that the court engaged in ‘‘strong condemnation of [him]
throughout [its memorandum of decision] at every pos-
sible opportunity.’’ The respondent argues that the
court’s decision was unsupported by the evidence and
that the court ‘‘relied on substantial ambiguity in [its]
decision to mask unlawful discrimination’’ against him.
The respondent repeatedly characterizes the court as
being partial, but he does not articulate a reason why
the court was biased against him, let alone suggest that
the court had any type of personal or pecuniary interest
in the outcome of the trial.
  The respondent does not dispute that he did not raise
a claim of judicial bias before the trial court, ask the
court to recuse itself, or move for disqualification. He
has chosen, instead, to wait to raise a claim of this
nature only after the court rendered its judgments termi-
nating his parental rights. The respondent summarily
states that he seeks review under the doctrine of plain
error or under the doctrine set forth in State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015).
   ‘‘It is well settled that courts [generally] will not
review a claim of judicial bias on appeal unless that
claim was properly presented to the trial court through
a motion for disqualification or a motion for a mistrial.
. . . Because an accusation of judicial bias or prejudice
strikes at the very core of judicial integrity and tends
to undermine public confidence in the established judi-
ciary . . . we . . . have reviewed unpreserved claims
of judicial bias under the plain error doctrine [when
raised on appeal].’’ (Citation omitted; internal quotation
marks omitted.) Michael G. v. Commissioner of Correc-
tion, 153 Conn. App. 556, 561–62, 102 A.3d 132 (2014),
cert. denied, 315 Conn. 916, 107 A.3d 412 (2015).
   In his brief, the respondent has invoked the plain
error doctrine, and we construe his arguments to consti-
tute an analysis under the plain error doctrine. We will
review the claim of judicial bias under the plain error
doctrine because, as the respondent argues, it impli-
cates the concept of a fair trial. ‘‘The plain error doctrine
is an extraordinary remedy used by appellate courts to
rectify errors committed at trial that, although unpre-
served, are of such monumental proportion that they
threaten to erode our system of justice and work a
serious and manifest injustice on the aggrieved party.
[T]he plain error doctrine . . . is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for
reasons of policy. . . . In addition, the plain error doc-
trine is reserved for truly extraordinary situations [in
which] the existence of the error is so obvious that it
affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
   ‘‘When an appellate court addresses a claim of plain
error, the court first must determine if the error is
indeed plain in the sense that it is patent [or] readily
discernable on the face of a factually adequate record,
[and] also . . . obvious in the sense of not debatable.
. . . This determination clearly requires a review of the
plain error claim presented in the light of the record.
. . . In addition, the reviewing court must examine that
error for the grievousness of its consequences in order
to determine whether reversal under the plain error
doctrine is appropriate. A party cannot prevail under
plain error unless it has demonstrated that the failure to
grant relief will result in manifest injustice.’’ (Citations
omitted; internal quotation marks omitted.) Tala E. H.
v. Syed I., 183 Conn. App. 224, 233–34, 192 A.3d 494
(2018), cert. denied, 330 Conn. 959, 199 A.3d 19 (2019).
   ‘‘[A] claim of judicial bias strikes at the very core of
judicial integrity and tends to undermine public confi-
dence in the established judiciary. . . . No more ele-
mentary statement concerning the judiciary can be
made than that the conduct of the trial judge must be
characterized by the highest degree of impartiality. If
[the judge] departs from this standard, he [or she] casts
serious reflection upon the system of which [the judge]
is a part. . . .
  ‘‘In reviewing a claim of judicial bias, this court
employs a plain error standard of review. . . . The
standard to be employed is an objective one, not the
judge’s subjective view as to whether he or she can be
fair and impartial in hearing the case. . . . Any conduct
that would lead a reasonable [person] knowing all the
circumstances to the conclusion that the judge’s impar-
tiality might reasonably be questioned is a basis for
the judge’s disqualification.’’ (Internal quotation marks
omitted.) State v. Cane, 193 Conn. App. 95, 133–34,
218 A.3d 1073, cert. denied, 334 Conn. 901, 219 A.3d
798 (2019).
   After reviewing the arguments set forth in the respon-
dent’s appellate brief, the transcript of the proceedings
before the trial court, and the court’s memorandum of
decision, we conclude that the respondent’s claims of
judicial bias do not, in actuality, relate to what is com-
monly viewed as judicial bias at all. The respondent’s
claim, as it relates to several adverse rulings and find-
ings, does not constitute evidence of bias. The respon-
dent may disagree with the court’s factual findings,
yet we conclude that they were plainly based on the
evidence, relevant to the issues before the court, and
thoughtfully set out in the court’s memorandum of deci-
sion.17 The respondent’s disagreements with the court’s
rulings throughout the trial generally are not a proper
basis for a claim of judicial bias. ‘‘[A]dverse rulings do
not themselves constitute evidence of bias. . . . Obvi-
ously, if a ruling against a party could be used as an
indicia of bias, at least half of the time, every court
would be guilty of being biased against one of two
parties. Moreover, the fact that a trial court rules
adversely to a litigant, even if some of these rulings
were determined on appeal to have been erroneous,
[still] does not demonstrate personal bias. . . . The
fact that [a party] strongly disagrees with the substance
of the court’s rulings does not make those rulings evi-
dence of bias.’’ (Citation omitted; internal quotation
marks omitted.) Burns v. Quinnipiac University, 120
Conn. App. 311, 317, 991 A.2d 666, cert. denied, 297
Conn. 906, 995 A.2d 634 (2010).
   The flaw in the respondent’s numerous references to
comments and findings that were adverse to him is that,
in each instance, the court based its opinion on facts
in evidence and, rather than merely reflecting hostility
to him, they were relevant to the issues before the court.
As this court has observed: ‘‘[O]pinions formed by the
judge on the basis of facts introduced or events
occurring in the course of the current proceedings, or
of prior proceedings, do not constitute a basis for a
bias or partiality motion unless they display a deep-
seated favoritism or antagonism that would make fair
judgment impossible. Thus, judicial remarks during the
course of a trial that are critical or disapproving of, or
even hostile to, counsel, the parties, or their cases,
ordinarily do not support a bias or partiality challenge.
They may do so if they reveal an opinion that derives
from an extrajudicial source; and they will do so if they
reveal such a high degree of favoritism or antagonism
as to make fair judgment impossible.’’ (Emphasis in
original; internal quotation marks omitted.) Schimenti
v. Schimenti, 181 Conn. App. 385, 395, 186 A.3d 739
(2018).
   The respondent complains at length that the court
‘‘relitigated’’ the ‘‘findings of prior neglect’’ made by
Judge Lobo in the neglect proceeding. In terminating
the respondent’s parental rights, the court relied on the
fact that, during a prior proceeding, the children were
found to be neglected. The respondent erroneously con-
flates the finding of neglect, which the court in the
present proceeding was unable to relitigate; see, e.g.,
In re Stephen M., 109 Conn. App. 644, 647, 953 A.2d 668
(2008) (‘‘a party is barred by the doctrine of collateral
estoppel from relitigating a previous finding of neglect
during a subsequent termination trial’’); with the court’s
assessment of some or all of the same evidence that
may have been presented to the court that heard the
prior neglect proceeding. With respect to the evidence
presented during the neglect proceeding, the respon-
dent does not cite to any authority that supports his
belief that the court at the subsequent termination of
parental rights trial may not independently assess such
evidence in evaluating whether rehabilitation, which is
factually and legally distinct from neglect, had occurred.
   In this vein, the respondent states that it was evidence
of judicial bias for the court in the present case to have
‘‘placed the blame’’ for the children’s neglect on him,
despite the fact that Judge Lobo had not done so during
the neglect proceeding. He also faults the court for
holding him responsible for the domestic violence inci-
dent, characterizing such finding as being contrary to
the findings of Judge Lobo in the neglect proceeding.
An adjudication of neglect relates to the status of the
child and not necessarily parental fault, yet a court in
a neglect proceeding nonetheless may clearly identify
who is responsible for that status. See, e.g., Matthew
C. v. Commissioner of Children & Families, 188 Conn.
App. 687, 711, 205 A.3d 688 (2019). It was not improper
for the court, in resolving the factual issues before it,
to have made subordinate factual findings that, while
not made by Judge Lobo during the neglect proceeding,
were not in any way contrary to the finding of neglect.
Moreover, Judge Lobo plainly stated that it was unnec-
essary in light of the issues before him in the neglect
proceeding to determine whether the respondent had
engaged in domestic violence.18 It was not improper, in
evaluating the critical issue of rehabilitation, for the
court in the termination proceeding to have made find-
ings concerning the domestic violence incident that had
not been made by Judge Lobo previously.
  Additionally, there is no basis in the record in support
of the respondent’s arguments that the court ‘‘pre-
clude[d]’’ several witnesses from testifying. The respon-
dent does not cite to any instance in which any of the
several persons identified in his brief were precluded
from testifying. All of the persons identified in the
respondent’s brief, in fact, either testified at trial or,
with respect to Lothstein in particular, their opinion
was otherwise before the court.19 The court considered
their testimony in its evaluation of the evidence. In
essence, the respondent disagrees with the fact that
the court did not credit as true some or all of the testi-
mony of Moskowitz, Gockel, Lothstein, Humphrey,
Hechtman, Jones, [the] mother, and himself. The court
carefully explained its factual findings in its memoran-
dum of decision and, specifically, why it discounted the
weight of certain testimony and afforded greater weight
to other testimony and evidence. ‘‘[A]s a reviewing court
[w]e must defer to the trier of fact’s assessment of the
credibility of the witnesses that is made on the basis
of its firsthand observation of their conduct, demeanor
and attitude. . . . The weight to be given to the evi-
dence and to the credibility of witnesses is solely within
the determination of the trier of fact. . . . In reviewing
factual findings, [w]e do not examine the record to
determine whether the [court] could have reached a
conclusion other than the one reached. . . . Instead,
we make every reasonable presumption . . . in favor
of the trial court’s ruling.’’ (Internal quotation marks
omitted.) McLeod v. A Better Way Wholesale Autos,
Inc., 177 Conn. App. 423, 450, 172 A.3d 802 (2017). The
respondent has not persuaded us that the fact that the
court weighed the evidence in the manner that it did
reflects judicial bias.
  For the foregoing reasons, we conclude that the
respondent has not demonstrated that plain error
exists.
                           IV
            FAILURE TO REHABILITATE
  Next, the respondent claims that the court improperly
found that he failed to rehabilitate. We disagree.
   First, we address the respondent’s argument that the
court misconstrued the proper legal standard for evalu-
ating whether he failed to rehabilitate. The respondent
argues that the court improperly failed to limit its
inquiry to whether he satisfied the specific steps that
were issued and failed to limit its evaluation to the
evidence of his rehabilitation that occurred after the
specific steps were issued. The respondent also argues
that the court misconstrued the legal principle of ‘‘coer-
cive control.’’ With respect to the arguments that the
court misinterpreted or misapplied current legal princi-
ples, we apply a plenary standard of review. See, e.g.,
Fish v. Fish, 285 Conn. 24, 37, 939 A.2d 1040 (2008).
  The respondent places great emphasis on the follow-
ing isolated finding in the court’s memorandum of deci-
sion: ‘‘[Although the respondent] did eventually comply
with his court-ordered specific steps, that is not enough
to show rehabilitation.’’ Contrary to the respondent’s
arguments, the court properly recognized that a deter-
mination with respect to rehabilitation is not solely
dependent on a parent’s technical compliance with spe-
cific steps but the broader issue of whether the factors
that led to the initial commitment have been corrected.
This court has explained: ‘‘The specific steps facilitate,
but do not guarantee, the return of the child to the
parent. . . . Although a parent may have participated
in the programs recommended pursuant to the specific
steps ordered, a court may properly find that the parent
has failed to achieve rehabilitation. . . . In other
words, a finding of rehabilitation is not based on a
mechanistic tabulation of whether a parent has under-
taken specific steps ordered. The ultimate issue the
court must evaluate is whether the parent has gained
the insight and ability to care for his or her child given
the age and needs of the child within a reasonable time.’’
(Citations omitted; emphasis omitted.) In re Destiny
R., 134 Conn. App. 625, 627, 39 A.3d 727, cert. denied,
304 Conn. 932, 43 A.3d 660 (2012).
   We also reject the respondent’s argument that it was
improper for the court to have considered his conduct
as of the time of the children’s removal from the family
home pursuant to an order of temporary custody in
July, 2015, rather than following the children’s commit-
ment to the care and custody of the commissioner in
December, 2017.20 Thus, the respondent relies on a
belief that the date of commitment constitutes a type
of starting point in the rehabilitative process. It is evi-
dent that, prior to the date of commitment, the respon-
dent was on notice of the issues that led to the children’s
removal from the family home.21 In the interest of reuni-
fying with the children and ensuring that they achieved
permanency as soon as possible, the respondent could
have taken immediate steps to address the issues. He
did not, and his argument that the court improperly
considered this fact and, instead, should have viewed
the date of commitment as an artificial starting line in
the rehabilitative process is not logically sound. More-
over, there is no legal support for the respondent’s
contention.22 We also observe that, even if the respon-
dent’s argument were correct, he is unable to demon-
strate that, if the court had confined its analysis to his
conduct beginning in December, 2017, it would have
led to a different outcome in the termination of parental
rights proceeding. The dispositive issue that was
addressed by the court was whether, by the time of the
termination trial, the respondent had rehabilitated.23
  To the extent that the respondent argues that the
court misconstrued the meaning of ‘‘coercive control,’’
the argument is not persuasive. The respondent, citing
to a trial court opinion, urges us to conclude that ‘‘coer-
cive control’’ necessarily encompasses intimidation,
threats, and inducing fear in another. He argues that
the evidence did not reflect that he engaged in such
activities with the mother after the date when the court
issued the specific steps. It suffices to observe that
‘‘coercive control’’ is a factual description of conduct;
it is not a term of art for which an objective legal
definition exists. The respondent is unable to demon-
strate legal error in the court’s use of this descriptive
term.
   We next turn to the aspect of the claim in which the
respondent argues that the court erred in concluding
that there was clear and convincing evidence that he
failed to rehabilitate. ‘‘Pursuant to § 17a-112, [t]he trial
court is required . . . to analyze the [parent’s] rehabili-
tative status as it relates to the needs of the particular
child, and further . . . such rehabilitation must be
foreseeable within a reasonable time. . . . Rehabilitate
means to restore [a parent] to a useful and constructive
place in society through social rehabilitation. . . . The
statute does not require [a parent] to prove precisely
when [he] will be able to assume a responsible position
in [his] child’s life. Nor does it require [him] to prove
that [he] will be able to assume full responsibility for
[his] child, unaided by available support systems. It
requires the court to find, by clear and convincing evi-
dence, that the level of rehabilitation [he] has achieved,
if any, falls short of that which would reasonably
encourage a belief that at some future date [he] can
assume a responsible position in [his] child’s life. . . .
In addition, [i]n determining whether a parent has
achieved sufficient personal rehabilitation, a court may
consider whether the parent has corrected the factors
that led to the initial commitment, regardless of whether
those factors were included in specific expectations
ordered by the court or imposed by the department.
. . .
   ‘‘When a child is taken into the commissioner’s cus-
tody, a trial court must issue specific steps to a parent
as to what should be done to facilitate reunification
and prevent termination of parental rights. . . . Spe-
cific steps provide notice and guidance to a parent as
to what should be done to facilitate reunification and
prevent termination of [parental] rights. Their comple-
tion or noncompletion, however, does not guarantee
any outcome. A parent may complete all of the specific
steps and still be found to have failed to rehabilitate.
. . . Conversely, a parent could fall somewhat short in
completing the ordered steps, but still be found to have
achieved sufficient progress so as to preclude a termina-
tion of his or her rights based on a failure to rehabilitate.
. . . [I]n assessing rehabilitation, the critical issue is
not whether the parent has improved [his] ability to
manage [his] own life, but rather whether [he] has
gained the ability to care for the particular needs of the
child at issue.’’ (Citations omitted; internal quotation
marks omitted.) In re Yolanda V., 195 Conn. App. 334,
343–44, 224 A.3d 182 (2020).
   Our Supreme Court has clarified the standard of
review that must be employed by an appellate court in
a review of a trial court’s finding that a parent has failed
to rehabilitate. ‘‘We have historically reviewed for clear
error both the trial court’s subordinate factual findings
and its determination that a parent has failed to rehabili-
tate. . . . While we remain convinced that clear error
review is appropriate for the trial court’s subordinate
factual findings, we now recognize that the trial court’s
ultimate conclusion of whether a parent has failed to
rehabilitate involves a different exercise by the trial
court. A conclusion of failure to rehabilitate is drawn
from both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth
in § 17a-112 (j) (3) (B). Accordingly, we now believe that
the appropriate standard of review is one of evidentiary
sufficiency, that is, whether the trial court could have
reasonably concluded, upon the facts established and
the reasonable inferences drawn therefrom, that the
cumulative effect of the evidence was sufficient to jus-
tify its [ultimate conclusion]. . . . When applying this
standard, we construe the evidence in a manner most
favorable to sustaining the judgment of the trial court.’’
(Citation omitted; emphasis in original; footnote omit-
ted.) In re Shane M., 318 Conn. 569, 587–88, 122 A.3d
1247 (2015).
   ‘‘A [subordinate factual] finding is clearly erroneous
when either there is no evidence in the record to support
it, or the reviewing court is left with the definite and
firm conviction that a mistake has been made. . . .
[G]reat weight is given to the judgment of the trial court
because of [the trial court’s] opportunity to observe the
parties and the evidence. . . . [An appellate court
does] not examine the record to determine whether the
trier of fact could have reached a conclusion other
than the one reached. . . . [Rather] every reasonable
presumption is made in favor of the trial court’s ruling.’’
(Internal quotation marks omitted.) In re Keyashia C.,
120 Conn. App. 452, 455, 991 A.2d 1113, cert. denied,
297 Conn. 909, 995 A.2d 637 (2010).
  We have set forth the court’s extensive findings con-
cerning the adjudicative phase of the termination of
parental rights proceeding. The court not only set forth
ample findings but also set forth the evidentiary basis
of most, if not all, of its subordinate findings of fact.
The court’s subordinate findings of fact are supported
by the evidence and the reasonable inferences to be
drawn therefrom. Moreover, the court’s ultimate con-
clusion, that rehabilitation had not occurred, was rea-
sonably based on the subordinate facts established and
the reasonable inferences to be drawn therefrom. On
the basis of ample subordinate findings made by the
court, it was reasonable to conclude that the respondent
had not gained the ability to parent sufficiently. As the
court observed, by the time of the trial, the respondent
had not recognized his role in the circumstances that
led to the children’s removal from the home, continued
to undermine efforts to reunify the mother with the
children, and continued his underlying pattern of
exerting control in all matters concerning the mother,
to the detriment of his children.24 The court properly
found that the respondent failed to recognize how these
failures impacted the children. Moreover, the respon-
dent’s issues with several of the service providers
undermined a finding that he had learned to control
the coercive behaviors that were the focal point of
the very services at issue. In short, the findings amply
reflected that, by the time of the trial, the respondent
had not fully appreciated his parental shortcomings, his
inability to coparent with the mother, and his control-
ling tendencies, even when such tendencies directly
affected the children. The weight of the evidence amply
supported the conclusion that, despite the fact that the
respondent had made some progress, he had not gained
the ability to set aside his personal interests and demon-
strate an ability to provide a safe, nurturing, and stable
home environment for his children.25
   Having carefully reviewed the arguments in the
respondent’s brief, they generally may be summarized
as an attempt to relitigate the issue of rehabilitation. The
respondent has summoned evidence that he believes
supports a finding of reunification, and he invites this
court to draw inferences that are consistent with a
conclusion that rehabilitation had occurred. Much of
the evidence on which the respondent relies was explic-
itly found by the trial court either not to be credible or
not to be persuasive. This includes the respondent’s
own testimony, which the court was free to reject in
whole or in part. We observe that, to the extent that
the respondent claims error on the ground that the
court failed to afford sufficient weight to the opinions
of Gockel and Lothstein, such arguments are equally
unpersuasive. ‘‘The testimony of professionals is given
great weight in parental termination proceedings. . . .
It is well established that [i]n a case tried before a court,
the trial judge is the sole arbiter of the credibility of
the witnesses and the weight to be given specific testi-
mony. . . . The credibility and the weight of expert
testimony is judged by the same standard, and the trial
court is privileged to adopt whatever testimony [it] rea-
sonably believes to be credible. . . . On appeal, we do
not retry the facts or pass on the credibility of witnesses.
. . . It is the quintessential function of the fact finder
to reject or accept certain evidence, and to believe or
disbelieve any expert testimony. . . . The trier may
accept or reject, in whole or in part, the testimony of
an expert offered by one party or the other.’’ (Citations
omitted; internal quotation marks omitted.) In re Cari-
ssa K., 55 Conn. App. 768, 781–82, 740 A.2d 896 (1999).
  For the foregoing reasons, we reject the respondent’s
claim concerning the court’s finding that he failed to
rehabilitate.
                              V
           BEST INTERESTS OF CHILDREN
   Next, we address the claim that the court improperly
determined that termination of the respondent’s paren-
tal rights was in the children’s best interests. We
disagree.
   The scope of the respondent’s arguments in the pres-
ent claim is somewhat narrow. He argues that, ‘‘the trial
court determined that the children’s religious affiliation
is insignificant in this [termination of parental rights]
proceeding’’ and that, in the dispositional phase of the
proceeding, the court ‘‘disregarded the children’s reli-
gious affiliation.’’ The respondent focuses on the undis-
puted evidence that the children’s foster parents were
not Muslim and that they had introduced the children
to religious beliefs that differed from his Muslim beliefs.
The respondent argues that the court disregarded Gen-
eral Statutes § 45a-707 (8)26 and that, ‘‘[i]f the [termina-
tion of parental rights judgment] were to be affirmed,
the children would have to be adopted by a Muslim
family of like religious faith that has the ability to sustain
the children’s religious affiliation . . . .’’ The respon-
dent also argues that ‘‘[p]lacing the children with yet a
different family for adoption is not in the children’s
interest in sustained growth, development, well-being,
and in the continuity and stability of [their] environ-
ment.’’ Finally, he asserts that ‘‘the foster parents have
failed to fulfill their statutory obligation to furnish social
and religious guidance for the children, and have inten-
tionally exposed the children to different religious
beliefs.’’
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the emphasis appropriately shifts
from the conduct of the parent to the best interest of
the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . The best
interests of the child include the child’s interests in
sustained growth, development, well-being, and conti-
nuity and stability of [his or her] environment. . . . In
the dispositional phase of a termination of parental
rights hearing, the trial court must determine whether
it is established by clear and convincing evidence that
the continuation of the respondent’s parental rights is
not in the best interest of the child. In arriving at this
decision, the court is mandated to consider and make
written findings regarding seven statutory factors delin-
eated in [§ 17a-112 (k)]. . . . The seven factors serve
simply as guidelines for the court and are not statutory
prerequisites that need to be proven before termination
can be ordered. . . . There is no requirement that each
factor be proven by clear and convincing evidence.’’
(Footnote omitted; internal quotation marks omitted.)
In re Joseph M., 158 Conn. App. 849, 868–69, 120 A.3d
1271 (2015).
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was factually supported and
legally correct. . . . In doing so, however, [g]reat
weight is given to the judgment of the trial court because
of [the court’s] opportunity to observe the parties and
the evidence. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling. . . .
   ‘‘[T]he balancing of interests in a case involving termi-
nation of parental rights is a delicate task and, when
supporting evidence is not lacking, the trial court’s ulti-
mate determination as to a child’s best interest is enti-
tled to the utmost deference. . . . Although a judge
[charged with determining whether termination of
parental rights is in a child’s best interest] is guided by
legal principles, the ultimate decision [as to whether
termination is justified] is intensely human. It is the
judge in the courtroom who looks the witnesses in
the eye, interprets their body language, listens to the
inflections in their voices and otherwise assesses the
subtleties that are not conveyed in the cold transcript.’’
(Citations omitted; internal quotation marks omitted.)
In re Malachi E., 188 Conn. App. 426, 443–44, 204 A.3d
810 (2019).
   The respondent’s claim is not persuasive for several
reasons. First, his insistence that the court deemed the
children’s religious affiliation to be insignificant is
belied by the court’s memorandum of decision, which
reflected the court’s consideration of the children’s
faith. The court observed that the respondent identified
as a member of the Muslim faith and that the length of
his visits with his children had been extended for the
expressed purpose of permitting him to engage in reli-
gious instruction with them. Also, at the respondent’s
request, the department transported the children to a
mosque for the purpose of permitting the children to
obtain religious instruction at the respondent’s request.
As the court found, however, the respondent did not
follow through on providing religious instruction to the
children on a consistent basis. Also, the court found
that, despite the respondent’s complaints concerning
the religious practices of the foster parents, which were
different from those of the respondent, the foster par-
ents had not forced the children to engage in any type of
religious practices. The court found that the respondent
had not made any significant efforts with respect to
fostering religious beliefs in the children, he had not
engaged in prayer with the children, and the children,
who had expressed anxiety concerning their religious
identities, had not attended religious services prior to
their removal from the family home.
   Second, the respondent appears to view as a foregone
conclusion that the children’s religious identities are
rooted in the Muslim faith. On the basis of the evidence,
the court found that the children’s other biological par-
ent, the mother, who was a practicing Muslim when
the children were in her care, had, during the events
leading up to the termination of her parental rights,
expressed her desire to introduce the children to other
religious practices and had celebrated other religious
holidays, such as Christmas, with them. Certainly, in
terms of gauging the children’s religious identity, to the
extent that it was relevant in the dispositional phase
of the termination proceeding, the court properly con-
sidered the children’s religious beliefs, if any, of both
of their biological parents, not simply those of the
respondent.
   Third, and most importantly, the respondent’s argu-
ments reflect a fundamental misunderstanding of the
nature of the court’s inquiry and the court’s finding in
the dispositional phase of the proceeding. As we have
stated previously, the court’s inquiry in the dispositional
phase of the proceeding was properly focused on
whether termination of the respondent’s parental rights
was in the children’s best interest. The respondent,
however, invites this court to overturn the court’s find-
ing on the basis of the unrelated issue of whether the
children’s foster parents shared his religious beliefs or
whether they would fulfill an obligation to raise the
children in the Muslim faith. Even if a legal requirement
exists that the children be placed in a care setting that
would nurture the religious faith of the children or the
respondent,27 the respondent has failed to demonstrate
how the department’s or the court’s failure to comply
with such requirement is a basis on which to challenge
the court’s determination that the children’s best inter-
ests were served by terminating his parental rights.
Stated otherwise, the respondent, relying on what he
deems to be a weakness in the foster parents, is unable
to demonstrate that his parental rights were terminated
erroneously. As this court has observed, ‘‘[a]fter the
statutory grounds for termination are proved by clear
and convincing evidence in an adjudicatory phase, the
question then to be decided in a dispositional phase is
whether it is in the best interests of the child to sever
the parent-child relationship. That is different from the
question of who should have custody of the child if
termination of parental rights is determined to be in the
best interests of the child.’’ (Internal quotation marks
omitted.) In re Carissa K., supra, 55 Conn. App. 776.
Accordingly, we reject the respondent’s claim.28
                            VI
    DEPARTMENT’S REUNIFICATION EFFORTS
  Next, the respondent claims that the court improperly
found that the department made reasonable efforts to
reunify him with his children. We disagree.
   The respondent does not distinctly challenge any of
the court’s detailed factual findings concerning the
many services that were offered to him by the depart-
ment or the degree to which he engaged in those ser-
vices. We already have set forth the court’s detailed
findings in this regard in part I of this opinion and rely
on them in the present claim. Instead, the respondent
challenges the court’s determination that reasonable
efforts were made, arguing in broad terms that the
department ‘‘unreasonably prolonged the stay of the
children in foster care for over four years’’ and, thus,
failed to achieve permanency for the children. He also
argues in broad terms that the department did not
‘‘[address] the children’s misunderstandings of their
father in therapy . . . .’’ In specific terms, the respon-
dent argues that the department acted unreasonably in
that it suspended his overnight visits with the children.
He refers to the fact that, at the time of the neglect
proceeding, it was made clear to the court that Omar
had expressed his preference not to visit with the
respondent. Judge Lobo stated that the matter should
be addressed with Omar in a therapeutic setting. In
arguing that the subsequent efforts made by the depart-
ment were unreasonable, the respondent focuses on
the fact that the department did not force Omar to have
overnight visits with him. He argues: ‘‘[The department]
took unilateral action by suspending the overnight visits
altogether. By doing so, [the department] validated
whatever underlying fears that might have been imple-
mented in the children’s minds, which prompted them
to start to reject overnight visits after their initial accep-
tance, and thus created an ‘untrue barrier’ violating the
statutory mandate of reasonable efforts.’’ The respon-
dent argues that the department created a barrier
between him and his children, thereby undermining
what he believes to be the strong bond that existed
between him and his children at the time of their
removal. Moreover, the respondent argues that the
department violated General Statutes § 17a-9629 by plac-
ing the children in a household that did not foster the
Muslim faith.
    Before addressing these arguments, we set forth
some relevant principles. Pursuant to § 17a-112 (j), the
court may grant a petition to terminate parental rights
‘‘if it finds by clear and convincing evidence that . . .
(1) the [department] has made reasonable efforts to
locate the parent and to reunify the child with the parent
in accordance with subsection (a) of section 17a-111b.’’
In the present case, the petitions for termination of
parental rights alleged that such efforts were made and,
as our recitation of the court’s findings reflects, the
court found that such efforts were made. ‘‘The ‘reason-
ableness’ of the department’s efforts must be assessed
in the context of each case. The word reasonable is
the linchpin on which the department’s efforts in a
particular set of circumstances are to be adjudged,
using the clear and convincing standard of proof. Nei-
ther the word reasonable nor the word efforts is, how-
ever, defined by our legislature or by the federal act
from which the requirement was drawn. . . . [R]eason-
able efforts means doing everything reasonable, not
everything possible. . . . [R]easonableness is an objec-
tive standard . . . and whether reasonable efforts have
been proven depends on the careful consideration of
the circumstances of each individual case. . . .
  ‘‘This court has applied the general meaning of ‘rea-
sonable’ and stated that [i]t is axiomatic that the law
does not require a useless and futile act.’’ (Citation
omitted; internal quotation marks omitted.) In re Kyara
H., 147 Conn. App. 855, 872–73, 83 A.3d 1264, cert.
denied, 311 Conn. 923, 86 A.3d 468 (2014).
   ‘‘[T]he court’s determination as to whether the
department made reasonable efforts toward reunifica-
tion is a legal conclusion drawn from the court’s subor-
dinate factual findings. Therefore, we apply a clearly
erroneous standard of review as to the court’s underly-
ing factual findings, and we review the court’s legal
determinations of reasonable efforts and of failure to
rehabilitate for sufficient evidence.’’ (Internal quotation
marks omitted.) In re Quamaine K., 164 Conn. App.
775, 783, 137 A.3d 951, cert. denied, 321 Conn. 919, 136
A.3d 1276 (2016).
   None of the respondent’s arguments is persuasive.
First, we observe that the department did, in fact, take
steps to ensure that the children achieved a sense of
permanency during the events leading up to the termina-
tion of the respondent’s parental rights. It is undisputed
that since the time of their removal, the children have
been residing with one another and that they have been
cared for by their foster parents. As the court found,
since the time of their removal, the children have
bonded with their foster parents and have been pro-
vided with a living environment that adequately met
their physical and emotional needs. In light of the
court’s findings concerning the difficulties posed by the
respondent in participating in the services offered to
him by the department, as well as the impediments that
he raised to the department’s efforts to reunite the
children with both of their biological parents, it is disin-
genuous for the respondent to complain that the depart-
ment is to blame for the fact that the children were in
foster care for a lengthy period of time.
   Second, the respondent is unable to demonstrate that
the department’s decision to suspend overnight visits
undermines the court’s determination that reasonable
efforts at reunification were made by the department.
The court made ample findings concerning overnight
visits, none of which is distinctly challenged by the
respondent. The court found that, in therapeutic set-
tings and otherwise, each of the children had expressed
their opposition to the visits. The court also found that,
after discussions were had with Omar concerning over-
night visits, he had bed-wetting issues for the first time
in several months.30 We are mindful, as well, that the
children’s opposition to overnight visits must be viewed
in light of the respondent’s shortcomings during unsu-
pervised visits, which led the court to discontinue unsu-
pervised visits. These shortcomings were thoroughly
addressed by the court in its memorandum of decision.
It suffices to reiterate that, at times, the respondent
failed to adequately supervise and engage with the chil-
dren during these visits. Moreover, the court noted the
respondent’s disturbing indifference to the dangers
posed to Safiyah by her half brothers. In light of the
facts in their totality, the respondent has failed to dem-
onstrate that the failure to compel the children to
engage in overnight visits was unreasonable or that it
detracted from the court’s finding that reasonable
efforts had been made by the department to reunify
him with his children.
   Third, to the extent that the respondent attempts to
undermine the court’s reasonable efforts determination
on the ground that the department did not place the
children with a foster family of the Muslim faith, the
argument is not legally sound. The court properly found
that the respondent was afforded an ample opportunity
to engage his children in matters of faith during his
visits with them, something that he failed to do. Even
if we were to assume, contrary to the evidence, that
the respondent’s faith, and not that of the mother, was
the children’s faith, a rational interpretation of § 17a-
96 did not require the department to place the children
with foster parents who would foster the Muslim faith
in them.
  For the foregoing reasons, the respondent has failed
to demonstrate that the court improperly determined
that reasonable efforts were made to reunify him with
his children.
                           VII
    DEPARTMENT’S SUPPORT OF CHILDREN’S
                PETITIONS
  Next, the respondent argues that the department was
estopped from supporting the petitions brought by the
children to terminate his parental rights. We decline to
review this unpreserved claim.
   The following relevant procedural history is reflected
in the record. On November 8, 2018, the children filed
petitions to terminate the respondent’s parental rights.
Initially, the department did not support the petitions.
In a trial management conference memorandum that
was submitted to the court on November 19, 2018, the
department, among other things, recommended that
reunification efforts, with the mother’s home as the
primary physical residence of the children, continue.31
The memorandum stated, in relevant part: ‘‘[The depart-
ment] is not in support of legally severing the parents’
right to reunify with their children at this time, as they
have cooperated with rehabilitative efforts, have made
significant progress in addressing the issues that [led]
to the children’s commitment, are appropriate during
visitation with the children, and the children are making
progress in family therapy.’’ By the time that the trial
on the petitions for termination of parental rights com-
menced, the department had changed its position and
had adopted the children’s petitions.32
   For the first time on appeal, the respondent raises
the doctrine of equitable estoppel. He argues that the
department’s pretrial memorandum, which he errone-
ously refers to as a ‘‘certificate of estoppel,’’ was calcu-
lated to induce him to believe that he had rehabilitated.
Moreover, he argues that, to his detriment, he relied on
and acted on the belief that he had rehabilitated. The
respondent does not provide this court with any details
of how he changed his conduct or how this change in
conduct was to his detriment. He states that, at the time
of closing argument during the termination of parental
rights trial, his trial counsel made ‘‘[a] diligent effort to
find the truth on this matter . . . .’’33 The respondent
states: ‘‘It is highly inequitable and oppressive not to
estop [the department] from changing a clear position
attesting that the [respondent] had rehabilitated and
had made significant progress resolving all issues that
[led to the] commitment, into the exact opposite [posi-
tion] of adopting the [termination of parental rights]
petitions.’’ (Emphasis in original.)
   ‘‘The doctrine of equitable estoppel is well estab-
lished. [W]here one, by his words or actions, intention-
ally causes another to believe in the existence of a
certain state of things, and thereby induces him to act
on that belief, so as injuriously to affect his previous
position, he is [precluded] from averring a different
state of things as existing at the time. . . . In its general
application, we have recognized that [t]here are two
essential elements to an estoppel—the party must do
or say something that is intended or calculated to induce
another to believe in the existence of certain facts and to
act upon that belief, and that the other party, influenced
thereby, must actually change his position or do some
act to his injury which he otherwise would not have
done. . . . [T]here must generally be some intended
deception in the conduct or declarations of the party
to be estopped, or such gross negligence on his part as
amounts to constructive fraud, by which another has
been misled to his injury. . . . In the absence of preju-
dice, estoppel does not exist.’’ (Citations omitted; inter-
nal quotation marks omitted.) Gaddy v. Mount Vernon
Fire Ins. Co., 192 Conn. App. 337, 351–52, 217 A.3d 1082
(2019). ‘‘The party claiming estoppel . . . has the bur-
den of proof. . . . Whether that burden has been met
is a question of fact that will not be overturned unless
it is clearly erroneous.’’ (Internal quotation marks omit-
ted.) Celentano v. Oaks Condominium Assn., 265 Conn.
579, 614, 830 A.2d 164 (2003).
   For several reasons, we are unable to reach the merits
of the respondent’s estoppel claim. First and foremost,
because the issue is being raised for the first time on
appeal, there is no ruling by the trial court for this court
to review. Moreover, the respondent has not provided
this court with any legal basis on which to review this
unpreserved claim. As the authority cited previously
reflects, the issue of whether the doctrine of estoppel
applies is inherently fact bound. Even if we were to
attempt to consider the merits of the claim, one of the
consequences of the respondent’s failure to raise the
issue at trial is that there is no evidence to review with
respect to the issues of why the department changed
its position or whether the respondent changed his con-
duct in reliance on the department’s change in its posi-
tion. The respondent’s one-sided assertions with
respect to these issues are not a substitute for an ade-
quate evidentiary record.
                                     VIII
           MOTION TO REVOKE COMMITMENT
   Finally, the respondent claims that the court improp-
erly denied his motion for revocation of commitment.
In his summary analysis of this claim, the respondent
argues that, for the reasons already set forth in the
context of his other claims raised on appeal, he has
demonstrated that the cause underlying the children’s
commitment no longer exists. Specifically, he argues
that he has demonstrated in this appeal that ‘‘[p]arental
conflict no longer exists.’’ The respondent’s claim fails
because we have rejected the other claims he has raised
in this appeal. The argument that the cause underlying
the commitment no longer exists is contrary to the
court’s findings, which, for the reasons previously dis-
cussed, we conclude are supported by the evidence and
the rational inferences to be drawn therefrom. Accord-
ingly, we reject this claim.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the full names of the parties involved in
this appeal are not disclosed. The records and papers of this case shall be
open for inspection only to persons having a proper interest therein and
upon order of the Appellate Court.
   ** May 27, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The children’s mother, whose parental rights also were terminated, filed
a separate appeal from the judgments of the trial court; see footnote 7 of
this opinion; and did not participate in this appeal. We therefore refer in this
opinion to the respondent father as the respondent. During the termination
of parental rights proceeding, the respondent was represented by counsel.
The respondent is appearing in a self-represented capacity in the present
appeal.
   2
     The respondent listed sixteen separate claims of error in the statement
of the issues portion of his appellate brief. In the analysis portion of his brief,
however, the respondent did not address these sixteen claims separately,
but he analyzed these claims, to varying degrees, in the context of the six
claims of error that we will address in this opinion.
   3
     In the present action, the court, Burgdorff, J., observed: ‘‘[The respon-
dent’s] final specific steps included the following: Cooperate and keep
appointments with [the department] and keep the department informed of
his address; undergo individual and parenting counseling and make progress
toward identified treatment goals to provide a safe and stable home environ-
ment for the children, understand intimate partner violence, coercive control
dynamics and how interpersonal conflict impacts children, recognize and
work through coparenting conflicts, develop effective communication and
healthy dispute resolution with [the] mother, and understand the children’s
therapeutic needs, respect [the] mother’s choice of religious spirituality;
accept in-home support services referred by [the department] and cooperate
with them; cooperate with service providers recommended for counseling;
cooperate with recommendations regarding assessment and treatment;
cooperate with court-ordered evaluations and testing; sign releases to enable
[the department] to communicate with service providers; sign releases for
the children; get and maintain adequate housing and legal income; immedi-
ately let [the department] know about any changes in the household; cooper-
ate with restraining/protective order and/or other appropriate safety plan
approved by [the department]; keep [the] children in [the] state of Connecti-
cut; visit [the children] as often as [the department] permits; do not get
involved with [the] criminal justice system and cooperate with [the] Office
of Adult Probation or parole officer and follow conditions of probation or
parole; take care of the children’s physical, educational, medical or emotional
needs, including keeping the [children’s] appointments with medical or edu-
cational providers; make all necessary child care arrangements to make
sure [the children are] properly supervised and cared for by appropriate
caretakers; utilize, cooperate with, and follow [the] recommendations of
[the] coparenting coordinator. [The department] is to perform autism reas-
sessment for Omar, explore/address [an] orthodontic surgery issue for Safi-
yah, ensure [that the] children’s fears and misunderstandings surrounding
[the respondent] and Islam are addressed in therapy, [and] ensure [that the]
foster parents support the children’s Muslim faith.’’
   4
     On June 7, 2017, prior to the trial on the neglect petitions, the court,
Frazzini, J., appointed attorneys to represent each of the children. Each
of the children, through his or her attorney, subsequently filed the petitions
to terminate the respondent’s parental rights.
   General Statutes § 17a-112 (a) provides in relevant part: ‘‘In respect to
any child in the custody of the Commissioner of Children and Families in
accordance with section 46b-129, either the commissioner, or the attorney
who represented such child in a pending or prior proceeding, or an attorney
appointed by the Superior Court on its own motion, or an attorney retained
by such child after attaining the age of fourteen, may petition the court for
the termination of parental rights with reference to such child. . . .’’
   5
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that . . . (3) . . . (B) the child (i) has been found
by the Superior Court . . . to have been neglected, abused or uncared for
in a prior proceeding . . . and the parent of such child has been provided
specific steps to take to facilitate the return of the child to the parent
pursuant to section 46b-129 and has failed to achieve such degree of personal
rehabilitation as would encourage the belief that within a reasonable time,
considering the age and needs of the child, such parent could assume a
responsible position in the life of the child . . . .’’
   6
     The court denied the respondent’s subsequent motion for articulation,
noting that the court’s ‘‘unambiguous findings are detailed and set forth in
its decision.’’ Later, this court granted the respondent’s motion for review
of the trial court’s ruling but denied the relief requested therein.
   7
     The mother filed a separate appeal from the trial court’s judgments,
which this court dismissed in October, 2019.
   8
     In this appeal, the respondent has raised several claims, and they touch
on not only the trial court’s conduct throughout the trial but on nearly every
aspect of its decision. The court had a great deal of evidence before it, and
its decision sets forth a multitude of relevant findings. This is not surprising
in light of the fact that, as of the time of the trial, the children had been in
the custody of the commissioner for nearly four years. In light of the nature
of the claims, as well as the fact that it is necessary for this court to refer
to the trial court’s detailed findings of fact in our analysis, we believe that
it is necessary to set forth verbatim many of the court’s findings.
   9
     The court found that many of the filings of the respondent ‘‘contained
clear misrepresentations, falsehoods, and inconsistencies, including
extremely disturbing aspersions as to [the] mother, all of which have dam-
aged [the respondent’s] credibility in [the] eyes of this court.’’
   10
      At this point in its decision, the court set forth the following finding in
a footnote: ‘‘The court does not find these conclusions persuasive based on
the credible evidence presented to the court and based on Dr. Gockel’s lack
of independent verification of the information given to him by [the
respondent].’’
   11
      It would serve no useful purpose to analyze each and every instance
of alleged judicial bias that is discussed by the respondent in his appellate
brief. Although we will discuss many of the specific points raised in the
claim, in the interest of judicial economy, we may dispose of the claim by
addressing some of the more prominent arguments in his brief as well as
the general principles that defeat his claim. We note, however, that we have
considered all of the arguments raised in his claim, and that our analysis
applies to and encompasses all of the arguments raised.
   12
      The respondent argues that, during the neglect proceeding, Judge Lobo
did not determine ‘‘which parent was responsible for the adjudication of
neglect,’’ but that the court in the present proceeding ‘‘blamed [him] entirely.’’
The respondent argues that the doctrine of collateral estoppel precluded
the court from relitigating ‘‘the findings of prior neglect.’’
   13
      In support of this view, the respondent observes that, at a pretrial
motions hearing on January 8, 2019, during which the respondent’s counsel
argued that an updated evaluation of the children and an updated report
from Lothstein were necessary, the court expressed its concern that the
respondent was ‘‘trying to control’’ the situation with regard to Lothstein.
The court also observed that Lothstein’s prior report was based primarily
on information that had been provided to him by the respondent and, thus,
was ‘‘very one-sided.’’ The record reflects that the court’s observation was
based on its review of matters that the parties had agreed to be marked as
trial exhibits, and the court made clear that its view was based on information
reflected in those exhibits.
   14
      The respondent states that, before the trial started, the court indicated
that it had reviewed numerous motions that he had filed and disparaged
him as follows: ‘‘I saw [that the respondent] filed numerous filings with the
court, numerous filings . . . . There’s a lot of them in there . . . and I
know a lot of them were denied. . . . I learned a lot about the case by
what he filed. . . . I’m personally taking judicial notice of all the contents
of the file since day [one], so counsel may . . . [refer to matters in the
court file].’’ Thereafter, in a response to a request by Omar’s counsel for
the court to take judicial notice of the neglect and dissolution files, the
court advised counsel to direct it to specific portions of the files. The court
stated: ‘‘There’s a lot of information and history . . . in these various
motions that was very enlightening to the court to read and . . . I got a
general idea of what the issues are in the file.’’
   The respondent argues that, in its memorandum of decision, the court
made clear that it was penalizing him for his history of bringing motions
against the mother. We observe that the court’s observation and its findings
were based on matters properly before it, as the parties agreed that the
court could review the evidence before Judge Lobo during the neglect
proceeding. Moreover, the issue of the respondent’s litigation history with
the mother was relevant to the issue of whether the respondent had gained
the ability to coparent with the mother and, thus, was one of the central
issues before the court in ruling on the termination of parental rights
petitions.
   15
      The respondent does not provide any details of the instance during
which he claims that the court ‘‘denied his request to consult with his counsel
during trial . . . .’’ Although, in his brief, he provided a transcript citation
to this alleged occurrence, the transcript does not reflect that any such
request to consult with counsel was made.
   16
      Part of the respondent’s claim is that the court was not evenhanded in
its rulings and ‘‘prevent[ed] [the respondent’s] counsel from asking questions
regarding the history of the case while allowing opposing parties to do the
same.’’ The respondent has not provided relevant citations to the record to
demonstrate such a pervasive pattern of rulings. It is not the role of this
court to scrutinize the record of the lengthy trial in an attempt to justify
this aspect of the claim.
   17
      The respondent observes that, during the mother’s testimony, an objec-
tion was raised with respect to questions concerning the domestic violence
incident. The court stated in relevant part: ‘‘I think this question is a valid
question in light of what I have to decide because I have to decide if I’m
going to let these children go back to either or both parents. I need to have
a good understanding of the past history with the violence. I’ve read some
of the reports. I read the police report about what transpired in the house
that day, which is very, very concerning to the court, very concerning.
And, quite frankly, I think it was horrific, but I certainly think that’s a
valid question.’’
   The respondent argues that this comment, as well as the court’s subse-
quent findings in the memorandum of decision concerning his role in the
domestic violence incident reflects that Judge Burgdorff deemed him guilty
of having committed ‘‘a horrific crime’’ and, thus, she ‘‘should have recused
herself.’’ The respondent argues that such findings are ‘‘starkly inconsistent’’
with Judge Lobo’s findings in the neglect proceeding. It suffices to observe
that the court heard ample evidence that the respondent engaged in domestic
violence by having entered the family home against the mother’s wishes on
July 29, 2015, and having forced himself into the mother’s locked bedroom.
Thus, the court’s comment in ruling on the objection and its later findings
were properly based on evidence before the court and the reasonable infer-
ences to be drawn therefrom.
   18
      In his decision adjudicating the children neglected, Judge Lobo stated
in relevant part: ‘‘One of two things happened [during the alleged domestic
violence incident]. Either [the respondent] forcibly assaulted [the mother]
or the assault didn’t happen, and [the mother] cut herself and exposed the
children to her state afterward, in which she’s described as being covered
in blood by the children. . . . That they were arguing and yelling . . . the
court finds that . . . most likely credible. Either one of those two things
occurred. And the court really doesn’t need to determine which one it is
because [the resolution of the neglect petitions] comes down to the condition
of the children at the time of the filing of the petitions.’’
   19
      We observe that, at trial, the court explicitly afforded the respondent’s
counsel an opportunity to present live testimony from Lothstein. The respon-
dent’s counsel, however, indicated his preference to introduce a transcript
of Lothstein’s testimony at a prior proceeding as well as a report
Lothstein authored.
   20
      As is reflected in the court’s memorandum of decision, the court noted
that it had considered the respondent’s failure to rehabilitate during the
four years since the children’s removal from the family home.
   21
      The record reflects that, on August 7, 2015, following the ten day hearing
on the order of temporary custody, the respondent was provided with and
signed a document containing the preliminary specific steps he needed to
take to promote his rehabilitation and reunification with the children. One
of the steps required the respondent to ‘‘[c]ooperate with service providers
recommended’’ by the department. Although, prior to the trial on the neglect
petitions, the respondent engaged in some recommended services, Judge
Lobo found it noteworthy, in light of the unique coparenting failings that
contributed significantly to the children’s removal from the family home, that
the respondent had not engaged in the services of a parenting coordinator.
A department social study filed prior to the neglect trial referred to the fact
that, when he was ‘‘re-referred’’ to meet with a parenting coordinator, he
deemed such services to be unnecessary. Additionally, Judge Lobo, in ruling
on the neglect petitions, observed in relevant part: ‘‘[The respondent] feels
that his one day family course was enough to not need a parenting coordina-
tor. The court will note that a one day parenting course in family court does
not equal working with a parenting coordinator over a period of time. [The
respondent] opined that the system itself is at fault regarding the children’s
prolonged presence in foster care and . . . testified that any controlling
and coercive behavior in the past can be interpreted in different ways.
During the course of the testimony and the course of the questioning, and
[as is reflected in the documentary evidence presented, the respondent]
feels that he in no way, shape or form owns anything as to the reason for
the children’s removal.’’
   22
      As the commissioner states in her brief, § 17a-112 (j) (3) (B) (ii) provides
that, in certain circumstances, a petition that is based on a failure to rehabili-
tate may be adjudicated even in the absence of a finding of neglect and,
pursuant to General Statutes § 46b-129 (b), upon the issuance of an ex parte
order, the court must provide ‘‘specific steps’’ to each parent to address the
ex parte order and to regain custody of his or her child.
   23
      The respondent also argues that the court committed legal error by
considering ‘‘[w]hat happened between [him] and the mother during their
marriage’’ because ‘‘those issues ceased to exist after the date [that the
court issued specific steps].’’ The respondent’s argument completely ignores
the fact that, to determine whether he had rehabilitated, it was necessary
for the court to understand the scope of the problems, particularly the issues
involving coparenting, that led to the children’s removal from the family
home and their ultimate adjudication as neglected children.
   24
      We take judicial notice of the fact that, in October, 2018, shortly before
the termination of parental rights trial commenced, the respondent filed a
motion to open the judgment dissolving his marriage to the mother. In an
appeal from the denial of that motion, the respondent, referring to the
domestic violence incident at the marital home, argued that the mother had
perpetrated ‘‘a criminal fabrication of a bloody assault . . . .’’
   25
      The court had before it proposed orders that were filed by the respondent
in the dissolution action in May, 2016. One of the orders he proposed was
that the respondent ‘‘shall reserve the right to file a postjudgment motion
in family court for a final ruling on custody of the three children.’’ Thus,
despite the fact that the family court had deferred a decision on the issue
of custody and visitation to the juvenile court, the respondent remained
intent on continuing the custody battle if the decision of the juvenile court
was not to his satisfaction. This action reflects his lack of insight into the
children’s need for stability and his self-absorbed determination to get his
own way.
   26
      General Statutes § 45a-707 (8), defines ‘‘[t]ermination of parental rights’’
as ‘‘the complete severance by court order of the legal relationship, with
all its rights and responsibilities, between the child and the child’s parent
or parents so that the child is free for adoption except it shall not affect
the right of inheritance of the child or the religious affiliation of the child.’’
   27
      The respondent erroneously suggests that § 45a-707 (8) sets forth such
a requirement. We observe that General Statutes § 46b-129 expresses a
legislative preference, rather than an obligation, that, during a commitment
following a finding of neglect, the commissioner place children entrusted
to his or her care in an environment that is consistent with the religious
faith of the child or parent.
   General Statutes § 46b-129 (j) (4) provides in relevant part: ‘‘In placing
such child or youth, the commissioner shall, if possible, select a home,
agency, institution or person of like religious faith to that of a parent of
such child or youth, if such faith is known or may be ascertained by reason-
able inquiry, provided such home conforms to the standards of the commis-
sioner and the commissioner shall, when placing siblings, if possible, place
such children together. . . .’’ (Emphasis added.)
   We note that, in the present case, the department complied with the
preference codified in § 46b-129, in that it accomplished the very difficult
task of placing three siblings with highly specialized needs together in the
same foster home of a nonrelative and that, at the time of the trial, the
placement had remained stable for almost four years.
   28
      In the context of his analysis of this claim, the respondent focused on
the issue of religion. At the conclusion of his analysis, however, the respon-
dent stated in general terms that ‘‘[n]o . . . proof was presented during
trial to support a finding that placement with the [respondent] is not in the
children’s best interests.’’ This cursory statement, unsupported by legal
analysis or reference to the record, may be an attempt to challenge the
court’s detailed findings in the dispositional phase of the proceeding, yet it
is legally insufficient. ‘‘[W]e are not required to review issues that have been
improperly presented to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in order to avoid abandon-
ing an issue by failure to brief the issue properly.’’ (Internal quotation marks
omitted.) Ward v. Greene, 267 Conn. 539, 546, 839 A.2d 1259 (2004). Accord-
ingly, we do not address in further detail this aspect of the claim.
   29
      General Statutes § 17a-96 provides in relevant part: ‘‘In placing any child
in a foster home, the commissioner shall, if practicable, select a home of
like religious faith to that of the parent or parents of such child, if such
faith is known or ascertainable by the exercise of reasonable care.’’ (Empha-
sis added.)
   30
      The record reflects that, at the time of the neglect proceeding, Omar
began expressing his desire not to have visits with the respondent. The
respondent states in his brief to this court that, at the time of the court’s
judgments in the neglect proceeding, Judge Lobo required the department
to address the issue in therapy. In addition to stating that Omar’s opposition
to visits was an issue to be addressed ‘‘in therapy to work that out,’’ Judge
Lobo also stated: ‘‘If [Omar] doesn’t want to visit, I’m not going to force
him to visit.’’ Contrary to the respondent’s suggestion that the department
failed to comply with Judge Lobo’s directive that the children be enrolled
in therapy, the evidence reflected that all three children were in therapy
soon after the neglect proceeding took place.
   31
      In the memorandum, the department also disagreed with the respon-
dent’s motion for revocation of commitment, observing that reunification
must ‘‘be based upon a slow transition, whereby the children become more
confident in their parents’ ability to safely coparent them, and display a
significant reduction or elimination of regressive behaviors and emotional
distress in relation to the specter of reunification.’’
   32
      By the time of the termination of parental rights trial, the children had
been in the custody of the commissioner for nearly four years.
   Relevant statutes prohibit, except in limited circumstances, the type of
lengthy stays in foster care that the children in the present case were forced
to endure.
   General Statutes § 17a-111a provides in relevant part: ‘‘(a) The Commis-
sioner of Children and Families shall file a petition to terminate parental
rights pursuant to section 17a-112 if (1) the child has been in the custody
of the commissioner for at least fifteen consecutive months, or at least
fifteen months during the twenty-two months, immediately preceding the
filing of such petition . . . .
   ‘‘(b) Notwithstanding the provisions of subsection (a) of this section, the
commissioner is not required to file a petition to terminate parental rights
in such cases if the commissioner determines that: (1) The child has been
placed under the care of a relative of such child; (2) there is a compelling
reason to believe that filing such petition is not in the best interests of the
child; or (3) the parent has not been offered the services contained in the
permanency plan to reunify the parent with the child or such services were
not available, unless a court has determined that efforts to reunify the parent
with the child are not required.’’ (Emphasis added.) See also 45 C.F.R.
§ 1356.21, which sets forth, inter alia, federal guidelines for concurrent
planning and family reunification with regard to children placed in foster
care.
   The record reflects that, until nearly the eve of trial, the commissioner
proposed permanency plans that sought to further reunification efforts
while the children continued to languish in foster care. For example, in
April, 2017, the commissioner filed motions to review permanency plans in
which she proposed that reunification of the children with their biological
parents was in their best interests. In support of these plans, the commis-
sioner filed a social study that was completed by the department and recom-
mended reunification with a period of protective supervision. Safiyah
objected to her permanency plan on the grounds that she had bonded with
her foster family, she preferred to live with her foster family, she was
‘‘adamant about not living’’ with either of her biological parents, and it was
in her best interests to remain with her foster family. Omar also objected
to his permanency plan. The respondent objected to this plan on, inter alia,
the ground that the mother was not seeking custody of the children and
was not a fit parent. In September, 2017, the court, Frazzini, J., approved
these plans and ordered the commissioner to file subsequently required
motions to review the permanency plans on or before June 7, 2018.
   In June, 2018, despite the passage of nine more months during which the
goal of reunification with either parent still had not been achieved, the
commissioner filed motions to review the permanency plans in which she
continued to propose that reunification of the children with their biological
parents was in their best interests. In support of these plans, the commis-
sioner submitted a social study that was completed by the department and
recommended reunification with the mother, with a period of protective
supervision, prior to the start of the 2018–2019 school year. The children
and the respondent objected to these plans. Safiyah and Muneer based their
objection, in part, on their desire not to live with either biological parent
and their desire to continue to live with their foster parents. Omar objected
to his plan, as well. It is not clear from the record whether the court approved
the permanency plans that were filed in June, 2018, despite the fact that
the law requires approval of a permanency plan every twelve months when
children remain in the custody and care of the commissioner. See General
Statutes § 46b-129 (k) (1) (A).
   In light of the undisputed facts concerning the length of time that the
children were in the custody of the commissioner and living uninterrupted
in foster care, in the permanency plans we have discussed, which were
pursued in 2017 and 2018, the commissioner was required by law to set
forth a compelling reason to believe that filing petitions to terminate the
parental rights of the respondent and the mother was not in the best interests
of the children because the children had been in care for more than fifteen
months. The commissioner did not do so.
   There is no dispute that the children were never placed in the care of a
relative or that the respondent and the mother had been offered the services
referred to in the plan to reunify. In fact, every time that the court approved
a permanency plan in this case, it found that the department had made
reasonable efforts at reunification. When the commissioner filed the motions
to review the permanency plans at issue, she did not, by means of either
her motions or the social studies that were filed in support of the motions,
advance a compelling reason to support the belief that petitions to terminate
the parental rights of the respondent and the mother were not in the best
interests of the children. Moreover, with respect to the permanency plan
that the commissioner filed in 2017, the court approved the plan over the
objections of the children, who, as they did at the time of trial, adamantly
believed that it was in their best interests to terminate the parental rights
of the respondent and the mother.
   General Statutes § 46b-129 (k) (4) provides: ‘‘At a permanency hearing
held in accordance with the provisions of subdivision (1) of this subsection,
the court shall (A) (i) ask the child or youth about his or her desired
permanency outcome, or (ii) if the child or youth is unavailable to appear
at such hearing, require the attorney for the child or youth to consult with
the child or youth regarding the child’s or youth’s desired permanency
outcome and report the same to the court, (B) review the status of the child
or youth, (C) review the progress being made to implement the permanency
plan, (D) determine a timetable for attaining the permanency plan, (E)
determine the services to be provided to the parent if the court approves
a permanency plan of reunification and the timetable for such services, and
(F) determine whether the commissioner has made reasonable efforts to
achieve the permanency plan. The court may revoke commitment if a cause
for commitment no longer exists and it is in the best interests of the child
or youth.’’
   It does not appear that the court, when it approved the permanency plans
in September, 2017, despite the fact that the children had by then been in
foster care for more than two years, established a time table or modified
the specific steps to ensure permanency would be achieved before the
approval of another permanency plan would be required. The result was
another lengthy delay during which permanency in the lives of the children
was not achieved while the divorced parents remained in a holding pattern
of participating in services but not benefiting sufficiently such that one of
them could be reunified with the children.
   Thus, setting aside the concerns raised by the respondent in the present
claim, it appears that, after the children had been in foster care beyond
fifteen months, the commissioner, by continuing to recommend plans for
reunification without setting forth a compelling reason to do so, did not
comply with her obligations under General Statutes § 17-111a to file petitions
to terminate the respondent’s parental rights with respect to these children.
Filing for termination of parental rights thus became an option the children
had to undertake for themselves. Child-initiated petitions are an extremely
rare occurrence in the law of child protection.
   33
      The respondent draws our attention to the fact that, during closing
argument, his counsel referred to the department’s decision, at the time of
trial, to support the petitions as a ‘‘mystery.’’